Exhibit 10.9



ISDA®
International Swaps and Derivatives Association, Inc.


2002 MASTER AGREEMENT


dated as of October 1, 2019





 
Wells Fargo Bank, National Association
 
 
 Verizon Owner Trust 2019-C

 
 and 

 

have entered and/or anticipate entering into one or more transactions (each a
“Transaction”) that are or will be governed by this 2002 Master Agreement, which
includes the schedule (the “Schedule”), and the documents and other confirming
evidence (each a “Confirmation”) exchanged between the parties or otherwise
effective for the purpose of confirming or evidencing those Transactions.  This
2002 Master Agreement and the Schedule are together referred to as this “Master
Agreement”.


Accordingly, the parties agree as follows:



1.
INTERPRETATION

 
(a) Definitions.  The terms defined in Section 14 and elsewhere in this Master
Agreement will have the meanings therein specified for the purpose of this
Master Agreement.


(b) Inconsistency.  In the event of any inconsistency between the provisions of
the Schedule and the other provisions of this Master Agreement, the Schedule
will prevail.  In the event of any inconsistency between the provisions of any
Confirmation and this Master Agreement, such Confirmation will prevail for the
purpose of the relevant Transaction.


(c) Single Agreement.  All Transactions are entered into in reliance on the fact
that this Master Agreement and all Confirmations form a single agreement between
the parties (collectively referred to as this “Agreement”), and the parties
would not otherwise enter into any Transactions.



2.
OBLIGATIONS

 
(a) General Conditions.


(i)   Each party will make each payment or delivery specified in each
Confirmation to be made by it, subject to the other provisions of this
Agreement.


(ii)   Payments under this Agreement will be made on the due date for value on
that date in the place of the account specified in the relevant Confirmation or
otherwise pursuant to this Agreement, in freely transferable funds and in the
manner customary for payments in the required currency.  Where settlement is by
delivery (that is, other than by payment), such delivery will be made for
receipt on the due date in the manner customary for the relevant obligation
unless otherwise specified in the relevant Confirmation or elsewhere in this
Agreement.


(iii)   Each obligation of each party under Section 2(a)(i) is subject to (1)
the condition precedent that no

--------------------------------------------------------------------------------

Event of Default or Potential Event of Default with respect to the other party
has occurred and is continuing, (2) the condition precedent that no Early
Termination Date in respect of the relevant Transaction has occurred or been
effectively designated and (3) each other condition specified in this Agreement
to be a condition precedent for the purpose of this Section 2(a)(iii).


(b) Change of Account.  Either party may change its account for receiving a
payment or delivery by giving notice to the other party at least five Local
Business Days prior to the Scheduled Settlement Date for the payment or delivery
to which such change applies unless such other party gives timely notice of a
reasonable objection to such change.


(c) Netting of Payments.  If on any date amounts would otherwise be payable:


 (i) in the same currency; and


(ii) in respect of the same Transaction,


by each party to the other, then, on such date, each party’s obligation to make
payment of any such amount will be automatically satisfied and discharged and,
if the aggregate amount that would otherwise have been payable by one party
exceeds the aggregate amount that would otherwise have been payable by the other
party, replaced by an obligation upon the party by which the larger aggregate
amount would have been payable to pay to the other party the excess of the
larger aggregate amount over the smaller aggregate amount.


The parties may elect in respect of two or more Transactions that a net amount
and payment obligation will be determined in respect of all amounts payable on
the same date in the same currency in respect of those Transactions, regardless
of whether such amounts are payable in respect of the same Transaction.  The
election may be made in the Schedule or any Confirmation by specifying that
“Multiple Transaction Payment Netting” applies to the Transactions identified as
being subject to the election (in which case clause (ii) above will not apply to
such Transactions).  If Multiple Transaction Payment Netting is applicable to
Transactions, it will apply to those Transactions with effect from the starting
date specified in the Schedule or such Confirmation, or, if a starting date is
not specified in the Schedule or such Confirmation, the starting date otherwise
agreed by the parties in writing.  This election may be made separately for
different groups of Transactions and will apply separately to each pairing of
Offices through which the parties make and receive payments or deliveries.


(d) Deduction or Withholding for Tax.


(i) Gross-Up.  All payments under this Agreement will be made without any
deduction or withholding for or on account of any Tax unless such deduction or
withholding is required by any applicable law, as modified by the practice of
any relevant governmental revenue authority, then in effect.  If a party is so
required to deduct or withhold, then that party (“X”) will


(1) promptly notify the other party (“Y”) of such requirement;


(2) pay to the relevant authorities the full amount required to be deducted or
withheld (including the full amount required to be deducted or withheld from any
additional amount paid by X to Y under this Section 2(d)) promptly upon the
earlier of determining that such deduction or withholding is required or
receiving notice that such amount has been assessed against Y;


(3) promptly forward to Y an official receipt (or a certified copy), or other
documentation reasonably acceptable to Y, evidencing such payment to such
authorities; and
2

--------------------------------------------------------------------------------

(4) if such Tax is an Indemnifiable Tax, pay to Y, in addition to the payment to
which Y is otherwise entitled under this Agreement, such additional amount as is
necessary to ensure that the net amount actually received by Y (free and clear
of Indemnifiable Taxes, whether assessed against X or Y) will equal the full
amount Y would have received had no such deduction or withholding been
required.  However, X will not be required to pay any additional amount to Y to
the extent that it would not be required to be paid but for:


(A) the failure by Y to comply with or perform any agreement contained in
Section 4(a)(i), 4(a)(iii) or 4(d); or


(B) the failure of a representation made by Y pursuant to Section 3(f) to be
accurate and true unless such failure would not have occurred but for (I) any
action taken by a taxing authority, or brought in a court of competent
jurisdiction, after a Transaction is entered into (regardless of whether such
action is taken or brought with respect to a party to this Agreement) or (II) a
Change in Tax Law.


(ii) Liability.  If:


(1) X is required by any applicable law, as modified by the practice of any
relevant governmental revenue authority, to make any deduction or withholding in
respect of which X would not be required to pay an additional amount to Y under
Section 2(d)(i)(4);


(2) X does not so deduct or withhold; and


(3) a liability resulting from such Tax is assessed directly against X,


then, except to the extent Y has satisfied or then satisfies the liability
resulting from such Tax, Y will promptly pay to X the amount of such liability
(including any related liability for interest, but including any related
liability for penalties only if Y has failed to comply with or perform any
agreement contained in Section 4(a)(i), 4(a)(iii) or 4(d)).



3.
REPRESENTATIONS

 
Each party makes the representations contained in Sections 3(a), 3(b), 3(c),
3(d), 3(e) and 3(f) and, if specified in the Schedule as applying, 3(g) to the
other party (which representations will be deemed to be repeated by each party
on each date on which a Transaction is entered into and, in the case of the
representations in Section 3(f), at all times until the termination of this
Agreement).  If any “Additional Representation” is specified in the Schedule or
any Confirmation as applying, the party or parties specified for such Additional
Representation will make and, if applicable, be deemed to repeat such Additional
Representation at the time or times specified for such Additional
Representation.


(a) Basic Representations.


(i)    Status.  It is duly organised and validly existing under the laws of the
jurisdiction of its organization or incorporation and, if relevant under such
laws, in good standing;


(ii)    Powers.  It has the power to execute this Agreement and any other
documentation relating to this Agreement to which it is a party, to deliver this
Agreement and any other documentation relating to this Agreement that it is
required by this Agreement to deliver and to perform its obligations under this
Agreement and any obligations it has under any Credit Support Document to which
it is a party and has taken all necessary action to authorize such execution,
delivery and performance;


(iii)    No Violation or Conflict.  Such execution, delivery and performance do
not violate or conflict with any law applicable to it, any provision of its
constitutional documents, any order or judgment of any court or other agency of
government applicable to it or any of its assets or any contractual restriction
binding on or
3

--------------------------------------------------------------------------------

affecting it or any of its assets;


(iv)    Consents.  All governmental and other consents that are required to have
been obtained by it with respect to this Agreement or any Credit Support
Document to which it is a party have been obtained and are in full force and
effect and all conditions of any such consents have been complied with; and


(v)    Obligations Binding.  Its obligations under this Agreement and any Credit
Support Document to which it is a party constitute its legal, valid and binding
obligations, enforceable in accordance with their respective terms (subject to
applicable bankruptcy, reorganisation, insolvency, moratorium or similar laws
affecting creditors’ rights generally and subject, as to enforceability, to
equitable principles of general application (regardless of whether enforcement
is sought in a proceeding in equity or at law)).


(b) Absence of Certain Events.  No Event of Default or Potential Event of
Default or, to its knowledge, Termination Event with respect to it has occurred
and is continuing and no such event or circumstance would occur as a result of
its entering into or performing its obligations under this Agreement or any
Credit Support Document to which it is a party.


(c) Absence of Litigation.  There is not pending or, to its knowledge,
threatened against it, any of its Credit Support Providers or any of its
applicable Specified Entities any action, suit or proceeding at law or in equity
or before any court, tribunal, governmental body, agency or official or any
arbitrator that is likely to affect the legality, validity or enforceability
against it of this Agreement or any Credit Support Document to which it is a
party or its ability to perform its obligations under this Agreement or such
Credit Support Document.


(d) Accuracy of Specified Information.  All applicable information that is
furnished in writing by or on behalf of it to the other party and is identified
for the purpose of this Section 3(d) in the Schedule is, as of the date of the
information, true, accurate and complete in every material respect.


(e) Payer Tax Representation.  Each representation specified in the Schedule as
being made by it for the purpose of this Section 3(e) is accurate and true.


(f) Payee Tax Representations.  Each representation specified in the Schedule as
being made by it for the purpose of this Section 3(f) is accurate and true.


(g) No Agency.  It is entering into this Agreement, including each Transaction,
as principal and not as agent of any person or entity.



4.
AGREEMENTS

 
Each party agrees with the other that, so long as either party has or may have
any obligation under this Agreement or under any Credit Support Document to
which it is a party:


(a) Furnish Specified Information.  It will deliver to the other party or, in
certain cases under clause (iii) below, to such government or taxing authority
as the other party reasonably directs:


(i)              any forms, documents or certificates relating to taxation
specified in the Schedule or any Confirmation;


(ii)             any other documents specified in the Schedule or any
Confirmation; and



(iii)           upon reasonable demand by such other party, any form or document
that may be required or reasonably requested in writing in order to allow such
other party or its Credit Support Provider to make a payment under this
Agreement or any applicable Credit Support Document without any deduction or
withholding for or on account of any Tax or with such deduction or withholding
at a reduced rate (so long as the completion, execution or submission of such
form or document would not materially prejudice the legal or commercial position
of the party in receipt of such demand), with any such form or document to be
accurate and completed in a manner
4

--------------------------------------------------------------------------------

reasonably satisfactory to such other party and to be executed and to be
delivered with any reasonably required certification,


in each case by the date specified in the Schedule or such Confirmation or, if
none is specified, as soon as reasonably practicable.


(b) Maintain Authorizations.  It will use all reasonable efforts to maintain in
full force and effect all consents of any governmental or other authority that
are required to be obtained by it with respect to this Agreement or any Credit
Support Document to which it is a party and will use all reasonable efforts to
obtain any that may become necessary in the future.


(c) Comply With Laws.  It will comply in all material respects with all
applicable laws and orders to which it may be subject if failure so to comply
would materially impair its ability to perform its obligations under this
Agreement or any Credit Support Document to which it is a party.


(d) Tax Agreement.  It will give notice of any failure of a representation made
by it under Section 3(f) to be accurate and true promptly upon learning of such
failure.


(e) Payment of Stamp Tax.  Subject to Section 11, it will pay any Stamp Tax
levied or imposed upon it or in respect of its execution or performance of this
Agreement by a jurisdiction in which it is incorporated, organised, managed and
controlled, or considered to have its seat, or where an Office through which it
is acting for the purpose of this Agreement is located (“Stamp Tax
Jurisdiction”), and will indemnify the other party against any Stamp Tax levied
or imposed upon the other party or in respect of the other party’s execution or
performance of this Agreement by any such Stamp Tax Jurisdiction which is not
also a Stamp Tax Jurisdiction with respect to the other party.



5.
EVENTS OF DEFAULT AND TERMINATION EVENTS

 
(a) Events of Default.  The occurrence at any time with respect to a party or,
if applicable, any Credit Support Provider of such party or any Specified Entity
of such party of any of the following events constitutes (subject to Sections
5(c) and 6(e)(iv)) an event of default (an “Event of Default”) with respect to
such party:


(i) Failure to Pay or Deliver.  Failure by the party to make, when due, any
payment under this Agreement or delivery under Section 2(a)(i) or 9(h)(i)(2) or
(4) required to be made by it if such failure is not remedied on or before the
first Local Business Day in the case of any such payment or the first Local
Delivery Day in the case of any such delivery after, in each case, notice of
such failure is given to the party;


(ii) Breach of Agreement; Repudiation of Agreement.  


(1) Failure by the party to comply with or perform any agreement or obligation
(other than an obligation to make any payment under this Agreement or delivery
under Section 2(a)(i) or 9(h)(i)(2) or (4) or to give notice of a Termination
Event or any agreement or obligation under Section 4(a)(i), 4(a)(iii) or 4(d))
to be complied with or performed by the party in accordance with this Agreement
if such failure is not remedied within 30 days after notice of such failure is
given to the party; or


(2) the party disaffirms, disclaims, repudiates or rejects, in whole or in part,
or challenges the validity of, this Master Agreement, any Confirmation executed
and delivered by that party or any


Transaction evidenced by such a Confirmation (or such action is taken by any
person or entity appointed or empowered to operate it or act on its behalf);


(iii)   Credit Support Default.


5

--------------------------------------------------------------------------------

(1) Failure by the party or any Credit Support Provider of such party to comply
with or perform any agreement or obligation to be complied with or performed by
it in accordance with any Credit Support Document if such failure is continuing
after any applicable grace period has elapsed;


(2) the expiration or termination of such Credit Support Document or the failing
or ceasing of such Credit Support Document, or any security interest granted by
such party or such Credit Support Provider to the other party pursuant to any
such Credit Support Document, to be in full force and effect for the purpose of
this Agreement (in each case other than in accordance with its terms) prior to
the satisfaction of all obligations of such party under each Transaction to
which such Credit Support Document relates without the written consent of the
other party; or


(3) the party or such Credit Support Provider disaffirms, disclaims, repudiates
or rejects, in whole or in part, or challenges the validity of, such Credit
Support Document; (or such action is taken by any person or entity appointed or
empowered to operate it or act on its behalf);


(iv)   Misrepresentation.  A representation (other than a representation under
Section 3(e) or 3(f)) made or repeated or deemed to have been made or repeated
by the party or any Credit Support Provider of such party in this Agreement or
any Credit Support Document proves to have been incorrect or misleading in any
material respect when made or repeated or deemed to have been made or repeated;


(v) Default Under Specified Transaction.  The party, any Credit Support Provider
of such party or any applicable Specified Entity of such party:


(l)    defaults (other than by failing to make a delivery) under a Specified
Transaction or any credit support arrangement relating to a Specified
Transaction and, after giving effect to any applicable notice requirement or
grace period, such default results in a liquidation of, an acceleration of
obligations under, or an early termination of, that Specified Transaction;


(2)    defaults, after giving effect to any applicable notice requirement or
grace period, in making any payment due on the last payment or exchange date of,
or any payment on early termination of, a Specified Transaction (or, if there is
no applicable notice requirement or grace period, such default continues for at
least one Local Business Day);


(3)    defaults in making any delivery due under (including any delivery due on
the last delivery or exchange date of) a Specified Transaction or any credit
support arrangement relating to a Specified Transaction and, after giving effect
to any applicable notice requirement or grace period, such default results in a
liquidation of, an acceleration of obligations under, or an early termination
of, all transactions outstanding under the documentation applicable to that
Specified Transaction; or


(4)    disaffirms, disclaims, repudiates or rejects, in whole or in part, or
challenges the validity of, a Specified Transaction or any credit support
arrangement relating to a Specified Transaction that is, in either case,
confirmed or evidenced by a document or other confirming evidence executed and
delivered by that party, Credit Support Provider or Specified Entity (or such
action is taken by any person or entity appointed or empowered to operate it or
act on its behalf);


6

--------------------------------------------------------------------------------

(vi)   Cross-Default.  If “Cross-Default” is specified in the Schedule as
applying to the party, the occurrence or existence of:


(l)    a default, event of default or other similar condition or event (however
described) in respect of such party, any Credit Support Provider of such party
or any applicable Specified Entity of such party under one or more agreements or
instruments relating to Specified Indebtedness of any of them (individually or
collectively) where the aggregate principal amount of such agreements or
instruments, either alone or together with the amount, if any, referred to in
clause (2) below, is not less than the applicable Threshold Amount (as specified
in the Schedule) which has resulted in such Specified Indebtedness becoming, or
becoming capable at such time of being declared, due and payable under such
agreements or instruments, before it would otherwise have been due and payable;
or


(2)    a default by such party, such Credit Support Provider or such Specified
Entity (individually or collectively) in making one or more payments under such
agreements or instruments on the due date for payment (after giving effect to
any applicable notice requirement or grace period) in an aggregate amount,
either alone or together with the amount, if any, referred to in clause (1)
above, of not less than the applicable Threshold Amount;


(vii)   Bankruptcy.  The party, any Credit Support Provider of such party or any
applicable Specified Entity of such party:


(l)  is dissolved (other than pursuant to a consolidation, amalgamation or
merger); (2) becomes insolvent or is unable to pay its debts or fails or admits
in writing its inability generally to pay its debts as they become due; (3)
makes a general assignment, arrangement or composition with or for the benefit
of its creditors; (4)(A) institutes or has instituted against it, by a
regulator, supervisor or any similar official with primary insolvency,
rehabilitative or regulatory jurisdiction over it in the jurisdiction of its
incorporation or organization or the jurisdiction of its head or home office, a
proceeding seeking a judgment of insolvency or bankruptcy or any other relief
under any bankruptcy or insolvency law or other similar law affecting creditors’
rights, or a petition is presented for its winding-up or liquidation by it or
such regulator, supervisor or similar official, or (B) has instituted against it
a proceeding seeking a judgment of insolvency or bankruptcy or any other relief
under any bankruptcy or insolvency law or other similar law affecting creditors’
rights, or a petition is presented for its winding-up or liquidation, and such
proceeding or petition is instituted or presented by a person or entity not
described in clause (A) above and either (I) results in a judgment of insolvency
or bankruptcy or the entry of an order for relief or the making of an order for
its winding-up or liquidation or (II) is not dismissed, discharged, stayed or
restrained in each case within 15 days of the institution or presentation
thereof; (5) has a resolution passed for its winding-up, official management or
liquidation (other than pursuant to a consolidation, amalgamation or merger);
(6) seeks or becomes subject to the appointment of an administrator, provisional
liquidator, conservator, receiver, trustee, custodian or other similar official
for it or for all or substantially all its assets; (7)  has a secured party take
possession of all or substantially all its assets or has a distress, execution,
attachment, sequestration or other legal process levied, enforced or sued on or
against all or substantially all its assets and such secured party maintains
possession, or any such process is not dismissed, discharged, stayed or
restrained, in each case within 15 days thereafter; (8)  causes or is subject to
any event with respect to it which, under the applicable laws of any
jurisdiction, has an analogous effect to any of the events specified in clauses
(l) to (7) above (inclusive); or (9) takes any action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any of the foregoing
acts; or


7

--------------------------------------------------------------------------------

(viii)    Merger Without Assumption.  The party or any Credit Support Provider
of such party consolidates or amalgamates with, or merges with or into, or
transfers all or substantially all its assets to, or reorganizes, reincorporates
or reconstitutes into or as, another entity and, at the time of such
consolidation, amalgamation, merger, transfer, reorganisation, reincorporation
or reconstitution:


(l) the resulting, surviving or transferee entity fails to assume all the
obligations of such party or such Credit Support Provider under this Agreement
or any Credit Support Document to which it or its predecessor was a party; or


(2) the benefits of any Credit Support Document fail to extend (without the
consent of the other party) to the performance by such resulting, surviving or
transferee entity of its obligations under this Agreement.


(b) Termination Events.  The occurrence at any time with respect to a party or,
if applicable, any Credit Support Provider of such party or any Specified Entity
of such party of any event specified below constitutes (subject to Section 5(c))
an Illegality if the event is specified in clause (i) below, a Force Majeure
Event if the event is specified in clause (ii) below, a Tax Event if the event
is specified in clause (iii) below, a Tax Event Upon Merger if the event is
specified in clause (iv) below, and, if specified to be applicable, a Credit
Event Upon Merger if the event is specified pursuant to clause (v) below or an
Additional Termination Event if the event is specified pursuant to clause (vi)
below:


(i)    Illegality.  After giving effect to any applicable provision, disruption
fallback or remedy specified in, or pursuant to, the relevant Confirmation or
elsewhere in this Agreement, due to an event or circumstance (other than any
action taken by a party or, if applicable, any Credit Support Provider of such
party) occurring after a Transaction is entered into, it becomes unlawful under
any applicable law (including without limitation the laws of any country in
which payment, delivery or compliance is required by either party or any Credit
Support Provider, as the case may be), on any day, or it would be unlawful if
the relevant payment, delivery or compliance were required on that day (in each
case, other than as a result of a breach by the party of Section 4(b)):


(1) for the Office through which such party (which will be the Affected Party)
makes and receives payments or deliveries with respect to such Transaction to
perform any absolute or contingent obligation to make a payment or delivery in
respect of such Transaction, to receive a payment or delivery in respect of such
Transaction or to comply with any other material provision of this Agreement
relating to such Transaction; or


(2) for such party or any Credit Support Provider of such party (which will be
the Affected Party) to perform, any absolute or contingent obligation to make a
payment or delivery which such party or Credit Support Provider has under any
Credit Support Document relating to such Transaction, to receive a payment or
delivery under such Credit Support Document or to comply with any other material
provision of such Credit Support Document;


(ii)    Force Majeure Event.  After giving effect to any applicable provision,
disruption fallback or remedy specified in, or pursuant to, the relevant
Confirmation or elsewhere in this Agreement, by reason of force majeure or act
of state occurring after a Transaction is entered into, on any day:


(1) the Office through which such party (which will be the Affected Party) makes
and receives payments or deliveries with respect to such Transaction is
prevented from performing any absolute or contingent obligation to make a
payment or delivery in respect of such Transaction, from receiving a payment or
delivery in respect of such Transaction or from complying with any other
material provision of this Agreement relating to such Transaction (or would be
so prevented if such payment, delivery or compliance were required on that day),
or it becomes impossible or impracticable for such Office so to perform, receive
or comply (or it would be impossible or impracticable for such Office so to
perform, receive or comply if such payment, delivery or compliance were required
on that day); or


(2) such party or any Credit Support Provider of such party (which will be the
Affected Party) is
8

--------------------------------------------------------------------------------

prevented from performing any absolute or contingent obligation to make a
payment or delivery which such party or Credit Support Provider has under any
Credit Support Document relating to such Transaction, from receiving a payment
or delivery under such Credit Support Document or from complying with any other
material provision of such Credit Support Document (or would be so prevented if
such payment, delivery or compliance were required on that day), or it becomes
impossible or impracticable for such party or Credit Support Provider so to
perform, receive or comply (or it would be impossible or impracticable for such
party or Credit Support Provider so to perform, receive or comply if such
payment, delivery or compliance were required on that day),


so long as the force majeure or act of state is beyond the control of such
Office, such party or such Credit Support Provider, as appropriate, and such
Office, party or Credit Support Provider could not, after using all reasonable
efforts (which will not require such party or Credit Support Provider to incur a
loss, other than immaterial, incidental expenses), overcome such prevention,
impossibility or impracticability;


(iii)    Tax Event.  Due to (1) any action taken by a taxing authority, or
brought in a court of competent jurisdiction, after a Transaction is entered
into (regardless of whether such action is taken or brought with respect to a
party to this Agreement) or (2) a Change in Tax Law, the party (which will be
the Affected Party) will, or there is a substantial likelihood that it will, on
the next succeeding Scheduled Settlement Date (A) be required to pay to the
other party an additional amount in respect of an Indemnifiable Tax under
Section 2(d)(i)(4) (except in respect of interest under Section 9(h)) or
(B) receive a payment from which an amount is required to be deducted or
withheld for or on account of a Tax (except in respect of interest under Section
9(h)) and no additional amount is required to be paid in respect of such Tax
under Section 2(d)(i)(4) (other than by reason of Section 2(d)(i)(4)(A) or
 (B));


(iv)    Tax Event Upon Merger.  The party (the “Burdened Party”) on the next
succeeding Scheduled Settlement Date will either (1) be required to pay an
additional amount in respect of an Indemnifiable Tax under Section 2(d)(i)(4)
(except in respect of interest under Section 9(h) or (2) receive a payment from
which an amount has been deducted or withheld for or on account of any Tax in
respect of which the other party is not required to pay an additional amount
(other than by reason of Section 2(d)(i)(4)(A) or (B)), in either case as a
result of a party consolidating or amalgamating with, or merging with or into,
or transferring all or substantially all its assets (or any substantial part of
the assets comprising the business conducted by it as of the date of this Master
Agreement) to, or reorganizing, reincorporating or reconstituting into or as,
another entity (which will be the Affected Party) where such action does not
constitute a Merger Without Assumption;


(v)    Credit Event Upon Merger.  If “Credit Event Upon Merger” is specified in
the Schedule as applying to the party, a Designated Event (as defined below)
occurs with respect to such party, any Credit Support Provider of such party or
any applicable Specified Entity of such party (in each case, “X”) and such
Designated Event does not constitute a Merger Without Assumption, and the
creditworthiness of X or, if applicable, the successor, surviving or transferee
entity of X, after taking into account any applicable Credit Support Document,
is materially weaker immediately after the occurrence of such Designated Event
than that of X immediately prior to the occurrence of such Designated Event
(and, in any such event, such party or its successor, surviving or transferee
entity, as appropriate, will be the Affected Party).  A “Designated Event” with
respect to X means that:


(1)    X consolidates or amalgamates with, or merges with or into, or transfers
all or substantially all its assets (or any substantial part of the assets
comprising the business conducted by X as of thedate of this Master Agreement)
to, or reorganizes, reincorporates or reconstitutes into or as, another entity;


(2)    any person, related group of persons or entity acquires directly or
indirectly the beneficial ownership of (A) equity securities having the power to
elect a majority of the board of directors (or its equivalent) of X or (B) any
other ownership interest enabling it to exercise control of X; or


(3)    X effects any substantial change in its capital structure by means of the
issuance, incurrence or guarantee of debt or the issuance of (A) preferred stock
or other securities convertible into or exchangeable for debt or preferred stock
or (B) in the case of entities other than corporations, any other
9

--------------------------------------------------------------------------------

form of ownership interest; or


(vi)   Additional Termination Event.  If any “Additional Termination Event” is
specified in the Schedule or any Confirmation as applying, the occurrence of
such event (and, in such event, the Affected Party or Affected Parties will be
as specified for such Additional Termination Event in the Schedule or such
Confirmation).


(c) Hierarchy of Events.


(i)    An event or circumstance that constitutes or gives rise to an Illegality
or a Force Majeure Event will not, for so long as that is the case, also
constitute or give rise to an Event of Default under Section 5(a)(i),
5(a)(ii)(1) or 5(a)(iii)(1) insofar as such event or circumstance relates to the
failure to make any payment or delivery or a failure to comply with any other
material provision of this Agreement or a Credit Support Document, as the case
may be.


(ii)    Except in circumstances contemplated by clause (i) above, if an event or
circumstance which would otherwise constitute or give rise to an Illegality or a
Force Majeure Event also constitutes an Event of Default or any other
Termination Event, it will be treated as an Event of Default or such other
Termination Event, as the case may be, and will not constitute or give rise to
an Illegality or a Force Majeure Event.


(iii)    If an event or circumstance which would otherwise constitute or give
rise to a Force Majeure Event also constitutes an Illegality, it will be treated
as an Illegality, except as described in clause (ii) above, and not a Force
Majeure Event.


(d) Deferral of Payments and Deliveries During Waiting Period.  If an Illegality
or a Force Majeure Event has occurred and is continuing with respect to a
Transaction, each payment or delivery which would otherwise be required to be
made under that Transaction will be deferred to, and will not be due until:


(i)    the first Local Business Day or, in the case of a delivery, the first
Local Delivery Day (or the first day that would have been a Local Business Day
or Local Delivery Day, as appropriate, but for the occurrence of the event or
circumstance constituting or giving rise to that Illegality or Force Majeure
Event) following the end of any applicable Waiting Period in respect of that
Illegality or Force Majeure Event, as the case may be; or


(ii) if earlier, the date on which the event or circumstance constituting or
giving rise to that Illegality or Force Majeure Event ceases to exist or, if
such date is not a Local Business Day or, in the case of a delivery, a Local
Delivery Day, the first following day that is a Local Business Day or Local
Delivery Day, as appropriate.



(e)    Inability of Head or Home Office to Perform Obligations of Branch.  If
(i) an Illegality or a Force Majeure Event occurs under Section 5(b)(i)(1) or
5(b)(ii)(1) and the relevant Office is not the Affected Party’s head or home
office, (ii) Section 10(a) applies, (iii) the other party seeks performance of
the relevant obligation or compliance with the relevant provision by the
Affected Party’s head or home office and (iv) the Affected Party’s head or home
office fails so to perform or comply due to the occurrence of an event or
circumstance which would, if that head or home office were the Office through
which the Affected Party makes and receives payments and deliveries with respect
to the relevant Transaction, constitute or give rise to an Illegality or a Force
Majeure Event, and such failure would otherwise constitute an Event of Default
under Section 5(a)(i) or 5(a)(iii)(1) with respect to such party, then, for so
long as the relevant event or circumstance continues to exist with respect to
both the Office referred to in Section 5(b)(i)(1) or 5(b)(ii)(1), as the case
may be, and the Affected Party’s head or home office, such failure will not
constitute an Event of Default under Section 5(a)(i) or 5(a)(iii)(1).



6.
EARLY TERMINATION; CLOSE-OUT NETTING

 
(a) Right to Terminate Following Event of Default.  If at any time an Event of
Default with respect to a party (the “Defaulting Party”) has occurred and is
then continuing, the other party (the “Non-defaulting Party”) may, by not more
than 20 days notice to the Defaulting Party specifying the relevant Event of
Default, designate a day not earlier than the
10

--------------------------------------------------------------------------------

day such notice is effective as an Early Termination Date in respect of all
outstanding Transactions.  If, however, “Automatic Early Termination” is
specified in the Schedule as applying to a party, then an Early Termination Date
in respect of all outstanding Transactions will occur immediately upon the
occurrence with respect to such party of an Event of Default specified in
Section 5(a)(vii)(1), (3), (5), (6) or, to the extent analogous thereto, (8),
and as of the time immediately preceding the institution of the relevant
proceeding or the presentation of the relevant petition upon the occurrence with
respect to such party of an Event of Default specified in Section  5(a)(vii)(4)
or, to the extent analogous thereto, (8).


(b) Right to Terminate Following Termination Event.


(i)    Notice.  If a Termination Event other than a Force Majeure Event occurs,
an Affected Party will, promptly upon becoming aware of it, notify the other
party, specifying the nature of that Termination Event and each Affected
Transaction, and will also give the other party such other information about
that Termination Event as the other party may reasonably require.  If a Force
Majeure Event occurs, each party will, promptly upon becoming aware of it, use
all reasonable efforts to notify the other party, specifying the nature of that
Force Majeure Event, and will also give the other party such other information
about that Force Majeure Event as the other party may reasonably require.


(ii)    Transfer to Avoid Termination Event.  If a Tax Event occurs and there is
only one Affected Party, or if a Tax Event Upon Merger occurs and the Burdened
Party is the Affected Party, the Affected Party will, as a condition to its
right to designate an Early Termination Date under Section 6(b)(iv), use all
reasonable efforts (which will not require such party to incur a loss, other
than immaterial, incidental expenses) to transfer within 20 days after it gives
notice under Section  6(b)(i) all its rights and obligations under this
Agreement in respect of the Affected Transactions to another of its Offices or
Affiliates so that such Termination Event ceases to exist.


If the Affected Party is not able to make such a transfer it will give notice to
the other party to that effect within such 20 day period, whereupon the other
party may effect such a transfer within 30 days after the notice is given under
Section 6(b)(i).


Any such transfer by a party under this Section 6(b)(ii) will be subject to and
conditional upon the prior written consent of the other party, which consent
will not be withheld if such other party’s policies in effect at such time would
permit it to enter into transactions with the transferee on the terms proposed.


(iii)    Two Affected Parties.  If a Tax Event occurs and there are two Affected
Parties, each party will use all reasonable efforts to reach agreement within 30
days after notice of such occurrence is given under Section 6(b)(i) to avoid
that Termination Event.


(iv)    Right to Terminate.  


(1) If:


(A) a transfer under Section 6(b)(ii) or an agreement under Section 6(b)(iii),
as the case may be, has not been effected with respect to all Affected
Transactions within 30 days after an Affected Party gives notice under Section
6(b)(i); or


(B) a Credit Event Upon Merger or an Additional Termination Event occurs, or a
Tax Event Upon Merger occurs and the Burdened Party is not the Affected Party,


the Burdened Party in the case of a Tax Event Upon Merger, any Affected Party in
the case of a Tax Event or an Additional Termination Event if there are two
Affected Parties, or the Non-affected Party in the case of a Credit Event Upon
Merger or an Additional Termination Event if there is only one Affected Party
may, if the relevant Termination Event is then continuing, by not more than 20
days notice to the other party, designate a day not earlier than the day such
notice is effective as an Early
11

--------------------------------------------------------------------------------

Termination Date in respect of all Affected Transactions.


(2) If at any time an Illegality or a Force Majeure Event has occurred and is
then continuing and any applicable Waiting Period has expired:


(A) Subject to clause (B) below, either party may, by not more than 20 days
notice to the other party, designate (I) a day not earlier than the day on which
such notice becomes effective as an Early Termination Date in respect of all
Affected Transactions or (II) by specifying in that notice the Affected
Transactions in respect of which it is designating the relevant day as an Early
Termination Date, a day not earlier than two Local Business Days following the
day on which such notice becomes effective as an Early Termination Date in
respect of less than all Affected Transactions.  Upon receipt of a notice
designating an Early Termination Date in respect of less than all Affected
Transactions, the other party may, by notice to the designating party, if such
notice is effective on or before the day so designated, designate that same day
as an Early Termination Date in respect of any or all other Affected
Transactions.


(B) An Affected Party (if the Illegality or Force Majeure Event relates to
performance by such party or any Credit Support Provider of such party of an
obligation to make any payment or delivery under, or to compliance with any
other material provision of, the relevant Credit Support Document) will only
have the right to designate an Early Termination Date under Section
6(b)(iv)(2)(A) as a result of an Illegality under Section 5(b)(i)(2) or a Force
Majeure Event under Section 5(b)(ii)(2) following the prior designation by the
other party of an Early Termination Date, pursuant to Section 6(b)(iv)(2)(A), in
respect of less than all Affected Transactions.


(c) Effect of Designation.


(i) If notice designating an Early Termination Date is given under Section 6(a)
or 6(b), the Early Termination Date will occur on the date so designated,
whether or not the relevant Event of Default or Termination Event is then
continuing.


(ii) Upon the occurrence or effective designation of an Early Termination Date,
no further payments or deliveries under Section 2(a)(i) or 9(h)(i) in respect of
the Terminated Transactions will be required to be made, but without prejudice
to the other provisions of this Agreement. The amount, if any, payable in
respect of an Early Termination Date will be determined pursuant to Sections
6(e) and 9(h)(ii).


(d) Calculations; Payment Date.


(i) Statement.  On or as soon as reasonably practicable following the occurrence
of an Early Termination Date, each party will make the calculations on its part,
if any, contemplated by Section  6(e) and will provide to the other party a
statement (l) showing, in reasonable detail, such calculations (including any
quotations, market data or information from internal sources used in making such
calculations), (2) specifying (except where there are two Affected Parties) any
Early Termination Amount payable and (3) giving details of the relevant account
to which any amount payable to it is to be paid.  In the absence of written
confirmation from the source of a quotation or market data obtained in
determining a Close-out Amount, the records of the party obtaining such
quotation or market data will be conclusive evidence of the existence and
accuracy of such quotation or market data.


(ii) Payment Date.  An Early Termination Amount due in respect of any Early
Termination Date will, together with any amount of interest payable pursuant to
Section 9(h)(ii)(2), be payable (1) on the day on which notice of the amount
payable is effective in the case of an Early Termination Date which is
designated or occurs as a result of an Event of Default and (2) on the day which
is two Local Business Days after the day on which notice of the amount payable
is effective (or, if there are two Affected Parties, after the day on which the
statement provided pursuant to clause (i) above by the second party to provide
such a statement is effective) in
12

--------------------------------------------------------------------------------

the case of an Early Termination Date which is designated as a result of a
Termination Event.


(e) Payments on Early Termination.  If an Early Termination Date occurs, the
amount, if any, payable in respect of that Early Termination Date (the “Early
Termination Amount”) will be determined pursuant to this Section 6(e) and will
be subject to Section 6(f).


(i)    Events of Default.  If the Early Termination Date results from an Event
of Default, the Early Termination Amount will be an amount equal to (1) the sum
of (A) the Termination Currency Equivalent of the Close-out Amount or Close-out
Amounts (whether positive or negative) determined by the Non-defaulting Party
for each Terminated Transaction or group of Terminated Transactions, as the case
may be, and (B) the Termination Currency Equivalent of the Unpaid Amounts owing
to the Non-defaulting Party less (2)  the Termination Currency Equivalent of the
Unpaid Amounts owing to the Defaulting Party.  If the Early Termination Amount
is a positive number, the Defaulting Party will pay it to the Non-defaulting
Party; if it is a negative number, the Non-defaulting Party will pay the
absolute value of Early Termination Amount to the Defaulting Party.


(ii)    Termination Events.  If the Early Termination Date results from a
Termination Event:


(1) One Affected Party.  Subject to clause (3) below, if there is one Affected
Party, the Early Termination Amount will be determined in accordance with
Section 6(e)(i), except that references to the Defaulting Party and to the
Non-defaulting Party will be deemed to be references to the Affected Party and
to the Non-affected Party, respectively.


(2) Two Affected Parties.  Subject to clause (3) below, if there are two
Affected Parties, each party will determine an amount equal to the Termination
Currency Equivalent of the sum of the Close-out Amount or Close-out Amounts
(whether positive or negative) for each Terminated Transaction or group of
Terminated Transactions, as the case may be, and the Early Termination Amount
will be an amount equal to (A) the sum of (I) one-half of the difference between
the higher amount so determined (by party “X”) and lower amount so determined
(by party “Y”) and (II) the Termination Currency Equivalent of the Unpaid
Amounts owing to X less (B) the Termination Currency Equivalent of the Unpaid
Amounts owing to Y.  If the Early Termination Amount is a positive number, Y
will pay it to X; if it is a negative number, X will pay the absolute value of
the Early Termination Amount to Y.


(3) Mid-Market Events.  If that Termination Event is an Illegality or a Force
Majeure Event, then the Early Termination Amount will be determined in
accordance with clause (1) or (2) above, as appropriate, except that, for the
purpose of determining a Close-out Amount or Close-out Amounts, the Determining
Party will:


(A) if obtaining quotations from one or more third parties (or from any of the
Determining Party’s Affiliates), ask each third party or Affiliate (I) not to
take account of the current creditworthiness of the Determining Party or any
existing Credit Support Document and (II) to provide mid-market quotations; and


(B) in any other case, use mid-market values without regard to the
creditworthiness of the Determining Party.


(iii)   Adjustment for Bankruptcy.  In circumstances where an Early Termination
Date occurs because Automatic Early Termination applies in respect of a party,
Early Termination Amount will be subject to such adjustments as are appropriate
and permitted by applicable law to reflect any payments or deliveries made by
one party to the other under this Agreement (and retained by such other party)
during the period from the relevant Early Termination Date to the date for
payment determined under Section 6(d)(ii).


(iv)   Adjustment for Illegality or Force Majeure Event.  The failure by a party
or any Credit Support
13

--------------------------------------------------------------------------------

Provider of such party to pay, when due, any Early Termination Amount will not
constitute an Event of Default under Section 5(a)(i) or 5(a)(iii)(1) if such
failure is due to the occurrence of an event or circumstance which would, if it
occurred with respect to payment, delivery or compliance related to a
Transaction, constitute or give rise to an Illegality or a Force Majeure Event. 
Such amount will (1) accrue interest and otherwise be treated as an Unpaid
Amount owing to the other party if subsequently an Early Termination Date
results from an Event of Default, a Credit Event Upon Merger or an Additional
Termination Event in respect of which all outstanding Transactions are Affected
Transactions and (2) otherwise accrue interest in accordance with Section
9(h)(ii)(2).


(v)    Pre-Estimate.  The parties agree that an amount recoverable under this
Section 6(e) is a reasonable pre-estimate of loss and not a penalty.  Such
amount is payable for the loss of bargain and the loss of protection against
future risks, and, except as otherwise provided in this Agreement, neither party
will be entitled to recover any additional damages as a consequence of the
termination of the Terminated Transactions.


(f) Set-Off.  Any Early Termination Amount payable to one party (the “Payee”) by
the other party (the “Payer”), in circumstances where there is a Defaulting
Party or where there is one Affected Party in the case where either a Credit
Event Upon Merger has occurred or any other Termination Event in respect of
which all outstanding Transactions are Affected Transactions has occurred, will,
at the option of the Non-defaulting Party or the Non-affected Party, as the case
may be (“X”) (and without prior notice to the Defaulting Party or the Affected
Party, as the case may be), be reduced by its set-off against any other amounts
(“Other Amounts”) payable by the Payee to the Payer (whether or not arising
under this Agreement, matured or contingent and irrespective of the currency,
place of payment or place of booking of the obligation).  To the extent that any
Other Amounts are so set off, those Other Amounts will be discharged promptly
and in all respects.  X will give notice to the other party of any set-off
effected under this Section 6(f).


For this purpose, either the Early Termination Amount or the Other Amounts (or
the relevant portion of such amounts) may be converted by X into the currency in
which the other is denominated at the rate of exchange at which such party would
be able, in good faith and using commercially reasonable procedures, to purchase
the relevant amount of such currency.


If an obligation is unascertained, X may in good faith estimate that obligation
and set off in respect of the estimate, subject to the relevant party accounting
to the other when the obligation is ascertained.


Nothing in this Section 6(f) will be effective to create a charge or other
security interest.  This Section 6(f) will be without prejudice and in addition
to any right of set-off, offset, combination of accounts, lien, right of
retention or withholding or similar right or requirement to which any party is
at any time otherwise entitled or subject (whether by operation of law, contract
or otherwise).



7.
TRANSFER

 
Subject to Section 6(b)(ii) and to the extent permitted by applicable law,
neither this Agreement nor any interest or obligation in or under this Agreement
may be transferred (whether by way of security or otherwise) by either party
without the prior written consent of the other party, except that:


(a) a party may make such a transfer of this Agreement pursuant to a
consolidation or amalgamation with, or merger with or into, or transfer of all
or substantially all its assets to, another entity (but without prejudice to any
other right or remedy under this Agreement); and


(b) a party may make such a transfer of all or any part of its interest in any
Early Termination Amount payable to it by a Defaulting Party, together with any
amounts payable on or with respect to that interest and any other rights
associated with that interest pursuant to Sections 8, 9(h) and 11.


Any purported transfer that is not in compliance with this Section 7 will be
void.



8.
CONTRACTUAL CURRENCY

 
14

--------------------------------------------------------------------------------

(a) Payment in the Contractual Currency.  Each payment under this Agreement will
be made in the relevant currency specified in this Agreement for that payment
(the “Contractual Currency”).  To the extent permitted by applicable law, any
obligation to make payments under this Agreement in the Contractual Currency
will not be discharged or satisfied by any tender in any currency other than the
Contractual Currency, except to the extent such tender results in the actual
receipt by the party to which payment is owed, acting in good faith and using
commercially reasonable procedures in converting the currency so tendered into
the Contractual Currency, of the full amount in the Contractual Currency of all
amounts payable in respect of this Agreement.  If for any reason the amount in
the Contractual Currency so received falls short of the amount in the
Contractual Currency payable in respect of this Agreement, the party required to
make the payment will, to the extent permitted by applicable law, immediately
pay such additional amount in the Contractual Currency as may be necessary to
compensate for the shortfall.  If for any reason the amount in the Contractual
Currency so received exceeds the amount in the Contractual Currency payable in
respect of this Agreement, the party receiving the payment will refund promptly
the amount of such excess.


(b) Judgments.  To the extent permitted by applicable law, if any judgment or
order expressed in a currency other than the Contractual Currency is rendered
(i) for the payment of any amount owing in respect of this Agreement, (ii) for
the payment of any amount relating to any early termination in respect of this
Agreement or (iii) in respect of a judgment or order of another court for the
payment of any amount described in clause (i) or (ii) above, the party seeking
recovery, after recovery in full of the aggregate amount to which such party is
entitled pursuant to the judgment or order, will be entitled to receive
immediately from the other party the amount of any shortfall of the Contractual
Currency received by such party as a consequence of sums paid in such other
currency and will refund promptly to the other party any excess of the
Contractual Currency received by such party as a consequence of sums paid in
such other currency if such shortfall or such excess arises or results from any
variation between the rate of exchange at which the Contractual Currency is
converted into the currency of the judgment or order for the purpose of such
judgment or order and the rate of exchange at which such party is able, acting
in good faith and using commercially reasonable procedures in converting the
currency received into the Contractual Currency, to purchase the Contractual
Currency with the amount of the currency of the judgment or order actually
received by such party.


(c) Separate Indemnities.  To the extent permitted by applicable law, the
indemnities in this Section 8 constitute separate and independent obligations
from the other obligations in this Agreement, will be enforceable as separate
and independent causes of action, will apply notwithstanding any indulgence
granted by the party to which any payment is owed and will not be affected by
judgment being obtained or claim or proof being made for any other sums payable
in respect of this Agreement.


(d) Evidence of Loss.  For the purpose of this Section 8, it will be sufficient
for a party to demonstrate that it would have suffered a loss had an actual
exchange or purchase been made.



9.
MISCELLANEOUS

 
(a) Entire Agreement.  This Agreement constitutes the entire agreement and
understanding of the parties with respect to its subject matter.  Each of the
parties acknowledges that in entering into this Agreement it has not relied on
any oral or written representation, warranty or other assurance (except as
provided for or referred to in this Agreement) and waives all rights and
remedies which might otherwise be available to it in respect thereof, except
that nothing in this Agreement will limit or exclude any liability of a party
for fraud.


(b) Amendments.  An amendment, modification or waiver in respect of this
Agreement will only be effective if in writing (including a writing evidenced by
a facsimile transmission) and executed by each of the parties or confirmed by an
exchange of telexes or by an exchange of electronic messages on an electronic
messaging system.


(c) Survival of Obligations.  Without prejudice to Sections 2(a)(iii) and
6(c)(ii), the obligations of the parties under this Agreement will survive the
termination of any Transaction.


(d) Remedies Cumulative.  Except as provided in this Agreement, the rights,
powers, remedies and privileges provided in this Agreement are cumulative and
not exclusive of any rights, powers, remedies and privileges provided by law.
15

--------------------------------------------------------------------------------

(e) Counterparts and Confirmations.


(i) This Agreement (and each amendment, modification and waiver in respect of
it) may be executed and delivered in counterparts (including by facsimile
transmission and by electronic messaging system), each of which will be deemed
an original.


(ii) The parties intend that they are legally bound by the terms of each
Transaction from the moment they agree to those terms (whether orally or
otherwise).  A Confirmation will be entered into as soon as practicable and may
be executed and delivered in counterparts (including by facsimile transmission)
or be created by an exchange of telexes, by an exchange of electronic messages
on an electronic messaging system or by an exchange of e-mails, which in each
case will be sufficient for all purposes to evidence a binding supplement to
this Agreement.  The parties will specify therein or through another effective
means that any such counterpart, telex, electronic message or e-mail constitutes
a Confirmation.


(f) No Waiver of Rights.  A failure or delay in exercising any right, power or
privilege in respect of this Agreement will not be presumed to operate as a
waiver, and a single or partial exercise of any right, power or privilege will
not be presumed to preclude any subsequent or further exercise, of that right,
power or privilege or the exercise of any other right, power or privilege.


(g) Headings.  The headings used in this Agreement are for convenience of
reference only and are not to affect the construction of or to be taken into
consideration in interpreting this Agreement.


(h) Interest and Compensation.


(i) Prior to Early Termination.  Prior to the occurrence or effective
designation of an Early Termination Date in respect of the relevant Transaction:


(1) Interest on Defaulted Payments.  If a party defaults in the performance of
any payment obligation, it will, to the extent permitted by applicable law and
subject to Section 6(c), pay interest (before as well as after judgment) on the
overdue amount to the other party on demand in the same currency as the overdue
amount, for the period from (and including) the original due date for payment to
(but excluding) the date of actual payment (and excluding any period in respect
of which interest or compensation in respect of the overdue amount is due
pursuant to clause (3)(B) or (C) below), at the Default Rate.


(2) Compensation for Defaulted Deliveries.  If a party defaults in the
performance of any obligation required to be settled by delivery, it will on
demand (A) compensate the other party to the extent provided for in the relevant
Confirmation or elsewhere in this Agreement and (B) unless otherwise provided in
the relevant Confirmation or elsewhere in this Agreement, to the extent
permitted by applicable law and subject to Section 6(c), pay to the other party
interest (before as well as after judgment) on an amount equal to the fair
market value of that which was required to be delivered in the same currency as
that amount, for the period from (and including) the originally scheduled date
for delivery to (but excluding) the date of actual delivery (and excluding any
period in respect of which interest or compensation in respect of that amount is
due pursuant to clause (4) below), at the Default Rate.  The fair market value
of any obligation referred to above will be determined as of the originally
scheduled date for delivery, in good faith and using commercially reasonable
procedures, by the party that was entitled to take delivery.


(3) Interest on Deferred Payments.  If:


(A) a party does not pay any amount that, but for Section 2(a)(iii), would have
been payable, it will, to the extent permitted by applicable law and subject to
Section 6(c) and clauses (B) and (C) below, pay interest (before as well as
after judgment) on that amount to
16

--------------------------------------------------------------------------------

the other party on demand (after such amount becomes payable) in the same
currency as that amount, for the period from (and including) the date the amount
would, but for Section 2(a)(iii), have been payable to (but excluding) the date
the amount actually becomes payable, at the Applicable Deferral Rate;


(B) a payment is deferred pursuant to Section 5(d), the party which would
otherwise have been required to make that payment will, to the extent permitted
by applicable law, subject to Section 6(c) and for so long as no Event of
Default or Potential Event of Default with respect to that party has occurred
and is continuing, pay interest (before as well as after judgment) on the amount
of the deferred payment to the other party on demand (after such amount becomes
payable) in the same currency as the deferred payment, for the period from (and
including) the date the amount would, but for Section 5(d), have been payable to
(but excluding) the earlier of the date the payment is no longer deferred
pursuant to Section 5(d) and the date during the deferral period upon which an
Event of Default or Potential Event of Default with respect to that party
occurs, at the Applicable Deferral Rate; or


(C)    a party fails to make any payment due to the occurrence of an Illegality
or a Force Majeure Event (after giving effect to any deferral period
contemplated by clause (B) above), it will, to the extent permitted by
applicable law, subject to Section 6(c) and for so long as the event or
circumstance giving rise to that Illegality or Force Majeure Event continues and
no Event of Default or Potential Event of Default with respect to that party has
occurred and is continuing, pay interest (before as well as after judgment) on
the overdue amount to the other party on demand in the same currency as the
overdue amount, for the period from (and including) the date the party fails to
make the payment due to the occurrence of the relevant Illegality or Force
Majeure Event (or, if later, the date the payment is no longer deferred pursuant
to Section 5(d)) to (but excluding) the earlier of the date the event or
circumstance giving rise to that Illegality or Force Majeure Event ceases to
exist and the date during the period upon which an Event of Default or Potential
Event of Default with respect to that party occurs (and excluding any period in
respect of which interest or compensation in respect of the overdue amount is
due pursuant to clause (B) above), at the Applicable Deferral Rate.


(4) Compensation for Deferred Deliveries.  If:


(A) a party does not perform any obligation that, but for Section 2(a)(iii),
would have been required to be settled by delivery;


(B) a delivery is deferred pursuant to Section 5(d); or


(C) a party fails to make a delivery due to the occurrence of an Illegality or a
Force Majeure Event at a time when any applicable Waiting Period has expired,


the party required (or that would otherwise have been required) to make the
delivery will, to the extent permitted by applicable law and subject to Section
6(c), compensate and pay interest to the other party on demand (after, in the
case of clauses (A) and (B) above, such delivery is required) if and to the
extent provided for in the relevant Confirmation or elsewhere in this Agreement.


(ii) Early Termination.  Upon the occurrence or effective designation of an
Early Termination Date in respect of a Transaction:


(1) Unpaid Amounts.  For the purpose of determining an Unpaid Amount in respect
of the relevant Transaction, and to the extent permitted by applicable law,
interest will accrue on the amount of any payment obligation or the amount equal
to the fair market value of any obligation required to be settled by delivery
included in such determination in the same currency as that amount, for the
17

--------------------------------------------------------------------------------

period from (and including) the date the relevant obligation was (or would have
been but for Section 2(a)(iii) or 5(d)) required to have been performed to (but
excluding) the relevant Early Termination Date, at the Applicable Close-out
Rate.


(2) Interest on Early Termination Amounts.  If an Early Termination Amount is
due in respect of such Early Termination Date, that amount will, to the extent
permitted by applicable law, be paid together with interest (before as well as
after judgment) on that amount in the Termination Currency, for the period from
(and including) such Early Termination Date to (but excluding) the date the
amount is paid, at the Applicable Close-out Rate.


(iii)   Interest Calculation.  Any interest pursuant to this Section 9(h) will
be calculated on the basis of daily compounding and the actual number of days
elapsed.



10.
OFFICES; MULTIBRANCH PARTIES

 
(a) If Section 10(a) is specified in the Schedule as applying, each party that
enters into a Transaction through an Office other than its head or home office
represents to and agrees with the other party that, notwithstanding the place of
booking or its jurisdiction of incorporation or organization, its obligations
are the same in terms of recourse against it as if it had entered into the
Transaction through its head or home office, except that a party will not have
recourse to the head or home office of the other party in respect of any payment
or delivery deferred pursuant to Section 5(d) for so long as the payment or
delivery is so deferred.  This representation and agreement will be deemed to be
repeated by each party on each date on which the parties enter into a
Transaction.


(b) If a party is specified as a Multibranch Party in the Schedule, such party
may, subject to clause (c) below, enter into a Transaction through, book a
Transaction in and make and receive payments and deliveries with respect to a
Transaction through any Office listed in respect of that party in the Schedule
(but not any other Office unless otherwise agreed by the parties in writing).


(c) The Office through which a party enters into a Transaction will be the
Office specified for that party in the relevant Confirmation or as otherwise
agreed by the parties in writing, and, if an Office for that party is not
specified in the Confirmation or otherwise agreed by the parties in writing, its
head or home office.  Unless the parties otherwise agree in writing, the Office
through which a party enters into a Transaction will also be the Office in which
it books the Transaction and the Office through which it makes and receives
payments and deliveries with respect to the Transaction.  Subject to Section
6(b)(ii), neither party may change the Office in which it books the Transaction
or the Office through which it makes and receives payments or deliveries with
respect to a Transaction without the prior written consent of the other party.



11.
EXPENSES

 
A Defaulting Party will, on demand, indemnify and hold harmless the other party
for and against all reasonable out-of-pocket expenses, including legal fees,
execution fees and Stamp Tax, incurred by such other party by reason of the
enforcement and protection of its rights under this Agreement or any Credit
Support Document to which the Defaulting Party is a party or by reason of the
early termination of any Transaction, including, but not limited to, costs of
collection.



12.
NOTICES

 
(a) Effectiveness.  Any notice or other communication in respect of this
Agreement may be given in any manner described below (except that a notice or
other communication under Section 5 or 6 may not be given by electronic
messaging system or e-mail) to the address or number or in accordance with the
electronic messaging system or e-mail details provided (see the Schedule) and
will be deemed effective as indicated:


(i)       if in writing and delivered in person or by courier, on the date it is
delivered;


(ii)   if sent by telex, on the date the recipient’s answerback is received;
18

--------------------------------------------------------------------------------

(iii)    if sent by facsimile transmission, on the date it is received by a
responsible employee of the recipient in legible form (it being agreed that the
burden of proving receipt will be on the sender and will not be met by a
transmission report generated by the sender’s facsimile machine);


(iv)    if sent by certified or registered mail (airmail, if overseas) or the
equivalent (return receipt requested), on the date it is delivered or its
delivery is attempted;


(v)       if sent by electronic messaging system, on the date it is received; or


(vi)    if sent by e-mail, on the date it is delivered,


unless the date of that delivery (or attempted delivery) or that receipt, as
applicable, is not a Local Business Day or that communication is delivered (or
attempted) or received, as applicable, after the close of business on a Local
Business Day, in which case that communication will be deemed given and
effective on the first following day that is a Local Business Day.


(b) Change of Details.  Either party may by notice to the other change the
address, telex or facsimile number or electronic messaging system or e-mail
details at which notices or other communications are to be given to it.



13.
GOVERNING LAW AND JURISDICTION

 
(a) Governing Law.  This Agreement will be governed by and construed in
accordance with the law specified in the Schedule.


(b) Jurisdiction.  With respect to any suit, action or proceedings relating to
any dispute arising out of or in connection with this Agreement (“Proceedings”),
each party irrevocably:


(i) submits:


(1)   if this Agreement is expressed to be governed by English law, to (A) the
non-exclusive jurisdiction of the English courts if the Proceedings do not
involve a Convention Court and (B) the exclusive jurisdiction of the English
courts if the Proceedings do involve a Convention Court; or


(2)   if this Agreement is expressed to be governed by the laws of the State of
New York, to the non-exclusive jurisdiction of the courts of the State of New
York and the United States District Court located in the Borough of Manhattan in
New York City;


(ii) waives any objection which it may have at any time to the laying of venue
of any Proceedings brought in any such court, waives any claim that such
Proceedings have been brought in an inconvenient forum and further waives the
right to object, with respect to such Proceedings, that such court does not have
any jurisdiction over such party; and



(iii)          agrees, to the extent permitted by applicable law, that the
bringing of Proceedings in any one or more jurisdictions will not preclude the
bringing of Proceedings in any other jurisdiction.


(c) Service of Process.  Each party irrevocably appoints the Process Agent, if
any, specified opposite its name in the Schedule to receive, for it and on its
behalf, service of process in any Proceedings.  If for any reason any party’s
Process Agent is unable to act as such, such party will promptly notify the
other party and within 30 days appoint a substitute process agent acceptable to
the other party.  The parties irrevocably consent to service of process given in
the manner provided for notices in Section 12(a)(i), 12(a)(iii) or 12(a)(iv). 
Nothing in this Agreement will affect the right of either party to serve process
in any other manner permitted by applicable law.


(d) Waiver of Immunities.  Each party irrevocably waives, to the extent
permitted by applicable law, with respect to itself and its revenues and assets
(irrespective of their use or intended use), all immunity on the grounds of
sovereignty
19

--------------------------------------------------------------------------------

or other similar grounds from (i) suit, (ii) jurisdiction of any court, (iii)
relief by way of injunction or order for specific performance or recovery of
property, (iv) attachment of its assets (whether before or after judgment) and
(v) execution or enforcement of any judgment to which it or its revenues or
assets might otherwise be entitled in any Proceedings in the courts of any
jurisdiction and irrevocably agrees, to the extent permitted by applicable law,
that it will not claim any such immunity in any Proceedings.



14.
DEFINITIONS

 
As used in this Agreement:


“Additional Representation” has the meaning specified in Section 3.


“Additional Termination Event” has the meaning specified in Section 5(b).


“Affected Party” has the meaning specified in Section 5(b).


“Affected Transactions” means (a) with respect to any Termination Event
consisting of an Illegality, Force Majeure Event, Tax Event or Tax Event Upon
Merger, all Transactions affected by the occurrence of such Termination Event
(which, in the case of an Illegality under Section 5(b)(i)(2) or a Force Majeure
Event under Section 5(b)(ii)(2), means all Transactions unless the relevant
Credit Support Document references only certain Transactions, in which case
those Transactions and, if the relevant Credit Support Document constitutes a
Confirmation for a Transaction, that Transaction) and (b) with respect to any
other Termination Event, all Transactions.


“Affiliate” means, subject to the Schedule, in relation to any person, any
entity controlled, directly or indirectly, by the person, any entity that
controls, directly or indirectly, the person or any entity directly or
indirectly under common control with the person.  For this purpose, “control” of
any entity or person means ownership of a majority of the voting power of the
entity or person.


“Agreement” has the meaning specified in Section 1(c).


“Applicable Close-out Rate” means:


(a) in respect of the determination of an Unpaid Amount:


(i)     in respect of obligations payable or deliverable (or which would have
been but for Section  2(a)(iii)) by a Defaulting Party, the Default Rate;


(ii)     in respect of obligations payable or deliverable (or which would have
been but for Section 2(a)(iii)) by a Non-defaulting Party, the Non-default Rate;


(iii)   in respect of obligations deferred pursuant to Section 5(d), if there is
no Defaulting Party and for so long as the deferral period continues, the
Applicable Deferral Rate; and


(iv)   in all other cases following the occurrence of a Termination Event
(except where interest accrues pursuant to clause (iii) above), the Applicable
Deferral Rate; and


(b) in respect of an Early Termination Amount:


(i)   for the period from (and including) the relevant Early Termination Date to
(but excluding) the date (determined in accordance with Section 6(d)(ii)) on
which that amount is payable:


(1)   if the Early Termination Amount is payable by a Defaulting Party, the
Default Rate;


(2)   if the Early Termination Amount is payable by a Non-defaulting Party, the
Non-default Rate; and
20

--------------------------------------------------------------------------------

(3) in all other cases, the Applicable Deferral Rate; and


(ii) for the period from (and including) the date (determined in accordance with
Section 6(d)(ii)) on which that amount is payable to (but excluding) the date of
actual payment:


(1) if a party fails to pay the Early Termination Amount due to the occurrence
of an event or circumstance which would, if it occurred with respect to a
payment or delivery under a Transaction, constitute or give rise to an
Illegality or a Force Majeure Event, and for so long as the Early Termination
Amount remains unpaid due to the continuing existence of such event or
circumstance, the Applicable Deferral Rate;


(2) if the Early Termination Amount is payable by a Defaulting Party (but
excluding any period in respect of which clause (1) above applies), the Default
Rate;


(3) if the Early Termination Amount is payable by a Non-defaulting Party (but
excluding any period in respect of which clause (1) above applies), the
Non-default Rate; and


(4) in all other cases, the Termination Rate.


“Applicable Deferral Rate” means:


(a) for the purpose of Section 9(h)(i)(3)(A), the rate certified by the relevant
payer to be a rate offered to the payer by a major bank in a relevant interbank
market for overnight deposits in the applicable currency, such bank to be
selected in good faith by the payer for the purpose of obtaining a
representative rate that will reasonably reflect conditions prevailing at the
time in that relevant market;


(b) for purposes of Section 9(h)(i)(3)(B) and clause (a)(iii) of the definition
of Applicable Close-out Rate, the rate certified by the relevant payer to be a
rate offered to prime banks by a major bank in a relevant interbank market for
overnight deposits in the applicable currency, such bank to be selected in good
faith by the payer after consultation with the other party, if practicable, for
the purpose of obtaining a representative rate that will reasonably reflect
conditions prevailing at the time in that relevant market; and


(c) for purposes of Section 9(h)(i)(3)(C) and clauses (a)(iv), (b)(i)(3) and
(b)(ii)(1) of the definition of Applicable Close-out Rate, a rate equal to the
arithmetic mean of the rate determined pursuant to clause (a) above and a rate
per annum equal to the cost (without proof or evidence of any actual cost) to
the relevant payee (as certified by it) if it were to fund or of funding the
relevant amount.


“Automatic Early Termination” has the meaning specified in Section 6(a).


“Burdened Party” has the meaning specified in Section 5(b)(iv).


“Change in Tax Law” means the enactment, promulgation, execution or ratification
of, or any change in or amendment to, any law (or in the application or official
interpretation of any law) that occurs after the parties enter into the relevant
Transaction.


“Close-out Amount” means, with respect to each Terminated Transaction or each
group of Terminated Transactions and a Determining Party, the amount of the
losses or costs of the Determining Party that are or would be incurred under
then prevailing circumstances (expressed as a positive number) or gains of the
Determining Party that are or would be realized under then prevailing
circumstances (expressed as a negative number) in replacing, or in providing for
the Determining Party the economic equivalent of, (a) the material terms of that
Terminated Transaction or group of Terminated Transactions, including the
payments and deliveries by the parties under Section 2(a)(i) in respect of that
Terminated Transaction or group of Terminated Transactions that would, but for
the occurrence of the relevant Early Termination Date, have been required after
that date (assuming satisfaction of the conditions precedent in Section
21

--------------------------------------------------------------------------------

2(a)(iii)) and (b) the option rights of the parties in respect of that
Terminated Transaction or group of Terminated Transactions.


Any Close-out Amount will be determined by the Determining Party (or its agent),
which will act in good faith and use commercially reasonable procedures in order
to produce a commercially reasonable result.  The Determining Party may
determine a Close-out Amount for any group of Terminated Transactions or any
individual Terminated Transaction but, in the aggregate, for not less than all
Terminated Transactions.  Each Close-out Amount will be determined as of the
Early Termination Date or, if that would not be commercially reasonable, as of
the date or dates following the Early Termination Date as would be commercially
reasonable.


Unpaid Amounts in respect of a Terminated Transaction or group of Terminated
Transactions and legal fees and out-of-pocket expenses referred to in Section 11
are to be excluded in all determinations of Close-out Amounts.


In determining a Close-out Amount, the Determining Party may consider any
relevant information, including, without limitation, one or more of the
following types of information:


(i)    quotations (either firm or indicative) for replacement transactions
supplied by one or more third parties that may take into account the
creditworthiness of the Determining Party at the time the quotation is provided
and the terms of any relevant documentation, including credit support
documentation, between the Determining Party and the third party providing the
quotation;


(ii)    information consisting of relevant market data in the relevant market
supplied by one or more third parties including, without limitation, relevant
rates, prices, yields, yield curves, volatilities, spreads, correlations or
other relevant market data in the relevant market; or


(iii)    information of the types described in clause (i) or (ii) above from
internal sources (including any of the Determining Party’s Affiliates) if that
information is of the same type used by the Determining Party in the regular
course of its business for the valuation of similar transactions.


The Determining Party will consider, taking into account the standards and
procedures described in this definition, quotations pursuant to clause (i) above
or relevant market data pursuant to clause (ii) above unless the Determining
Party reasonably believes in good faith that such quotations or relevant market
data are not readily available or would produce a result that would not satisfy
those standards.  When considering information described in clause (i), (ii) or
(iii) above, the Determining Party may include costs of funding, to the extent
costs of funding are not and would not be a component of the other information
being utilized.  Third parties supplying quotations pursuant to clause (i) above
or market data pursuant to clause (ii) above may include, without limitation,
dealers in the relevant markets, end-users of the relevant product, information
vendors, brokers and other sources of market information.


Without duplication of amounts calculated based on information described in
clause (i), (ii) or (iii) above, or other relevant information, and when it is
commercially reasonable to do so, the Determining Party may in addition consider
in calculating a Close-out Amount any loss or cost incurred in connection with
its terminating, liquidating or re-establishing any hedge related to a
Terminated Transaction or group of Terminated Transactions (or any gain
resulting from any of them).


Commercially reasonable procedures used in determining a Close-out Amount may
include the following:


(1) application to relevant market data from third parties pursuant to clause
(ii) above or information from internal sources pursuant to clause (iii) above
of pricing or other valuation models that are, at the time of the determination
of the Close-out Amount, used by the Determining Party in the regular course of
its business in pricing or valuing transactions between the Determining Party
and unrelated third parties that are similar to the Terminated Transaction or
group of Terminated Transactions; and


(2) application of different valuation methods to Terminated Transactions or
groups of Terminated Transactions depending on the type, complexity, size or
number of the Terminated Transactions or group of Terminated Transactions.
22

--------------------------------------------------------------------------------

“Confirmation” has the meaning specified in the preamble.


“consent” includes a consent, approval, action, authorization, exemption,
notice, filing, registration or exchange control consent.


“Contractual Currency” has the meaning specified in Section 8(a).


“Convention Court” means any court which is bound to apply to the Proceedings
either Article 17 of the 1968 Brussels Convention on Jurisdiction and the
Enforcement of Judgments in Civil and Commercial Matters or Article 17 of the
1988 Lugano Convention on Jurisdiction and the Enforcement of Judgments in Civil
and Commercial Matters.


“Credit Event Upon Merger” has the meaning specified in Section 5(b).


“Credit Support Document” means any agreement or instrument that is specified as
such in this Agreement.


“Credit Support Provider” has the meaning specified in the Schedule.


“Cross-Default” means the event specified in Section 5(a)(vi).


“Default Rate” means a rate per annum equal to the cost (without proof or
evidence of any actual cost) to the relevant payee (as certified by it) if it
were to fund or of funding the relevant amount plus 1% per annum.


“Defaulting Party” has the meaning specified in Section 6(a).


“Designated Event” has the meaning specified in Section 5(b)(v).


“Determining Party” means the party determining a Close-out Amount.


“Early Termination Amount” has the meaning specified in Section 6(e).


“Early Termination Date” means the date determined in accordance with Section
6(a) or 6(b)(iv).


“electronic messages” does not include e-mails but does include documents
expressed in markup languages, and “electronic messaging system” will be
construed accordingly.


“English law” means the law of England and Wales, and “English” will be
construed accordingly.


“Event of Default” has the meaning specified in Section 5(a) and, if applicable,
in the Schedule.


“Force Majeure Event” has the meaning specified in Section 5(b).


“General Business Day” means a day on which commercial banks are open for
general business (including dealings in foreign exchange and foreign currency
deposits).


“Illegality” has the meaning specified in Section 5(b).


“Indemnifiable Tax” means any Tax other than a Tax that would not be imposed in
respect of a payment under this Agreement but for a present or former connection
between the jurisdiction of the government or taxation authority imposing such
Tax and the recipient of such payment or a person related to such recipient
(including, without limitation, a connection arising from such recipient or
related person being or having been a citizen or resident of such jurisdiction,
or being or having been organised, present or engaged in a trade or business in
such jurisdiction, or having or having had a permanent establishment or fixed
place of business in such jurisdiction, but excluding a connection arising
solely from such recipient or related person having executed, delivered,
performed its obligations or received a payment under, or enforced, this
Agreement or a Credit Support Document).


23

--------------------------------------------------------------------------------

“law” includes any treaty, law, rule or regulation (as modified, in the case of
tax matters, by the practice of any relevant governmental revenue authority),
and “unlawful” will be construed accordingly.


“Local Business Day” means (a) in relation to any obligation under Section
2(a)(i), a General Business Day in the place or places specified in the relevant
Confirmation and a day on which a relevant settlement system is open or
operating as specified in the relevant Confirmation or, if a place or a
settlement system is not so specified, as otherwise agreed by the parties in
writing or determined pursuant to provisions contained, or incorporated by
reference, in this Agreement, (b) for the purpose of determining when a Waiting
Period expires, a General Business Day in the place where the event or
circumstance that constitutes or gives rise to the Illegality or Force Majeure
Event, as the case may be, occurs, (c) in relation to any other payment, a
General Business Day in the place where the relevant account is located and, if
different, in the principal financial centre, if any, of the currency of such
payment and, if that currency does not have a single recognized principal
financial centre, a day on which the settlement system necessary to accomplish
such payment is open, (d) in relation to any notice or other communication,
including notice contemplated under Section 5(a)(i), a General Business Day (or
a day that would have been a General Business Day but for the occurrence of an
event or circumstance which would, if it occurred with respect to payment,
delivery or compliance related to a Transaction, constitute or give rise to an
Illegality or a Force Majeure Event) in the place specified in the address for
notice provided by the recipient and, in the case of a notice contemplated by
Section  2(b), in the place where the relevant new account is to be located and
(de)  in relation to Section  5(a)(v)(2), a General Business Day in the relevant
locations for performance with respect to such Specified Transaction.


“Local Delivery Day” means, for purposes of Sections 5(a)(i) and 5(d), a day on
which settlement systems necessary to accomplish the relevant delivery are
generally open for business so that the delivery is capable of being
accomplished in accordance with customary market practice, in the place
specified in the relevant Confirmation or, if not so specified, in a location as
determined in accordance with customary market practice for the relevant
delivery.


“Master Agreement” has the meaning specified in the preamble.


“Merger Without Assumption” means the event specified in Section 5(a)(viii).


“Multiple Transaction Payment Netting” has the meaning specified in Section
2(c).


“Non-affected Party” means, so long as there is only one Affected Party, the
other party.


“Non-default Rate” means the rate certified by the Non-defaulting Party to be a
rate offered to the Non-defaulting Party by a major bank in a relevant interbank
market for overnight deposits in the applicable currency, such bank to be
selected in good faith by the Non-defaulting Party for the purpose of obtaining
a representative rate that will reasonably reflect conditions prevailing at the
time in that relevant market.


“Non-defaulting Party” has the meaning specified in Section 6(a).


“Office” means a branch or office of a party, which may be such party’s head or
home office.


“Other Amounts” has the meaning specified in Section 6(f).


“Payee” has the meaning specified in Section 6(f).


“Payer” has the meaning specified in Section 6(f).


“Potential Event of Default” means any event which, with the giving of notice or
the lapse of time or both, would constitute an Event of Default.


“Proceedings” has the meaning specified in Section 13(b).


24

--------------------------------------------------------------------------------

“Process Agent” has the meaning specified in the Schedule.


“rate of exchange” includes, without limitation, any premiums and costs of
exchange payable in connection with the purchase of or conversion into the
Contractual Currency.


“Relevant Jurisdiction” means, with respect to a party, the jurisdictions (a) in
which the party is incorporated, organised, managed and controlled or considered
to have its seat, (b) where an Office through which the party is acting for
purposes of this Agreement is located, (c) in which the party executes this
Agreement and (d) in relation to any payment, from or through which such payment
is made.


“Schedule” has the meaning specified in the preamble.


“Scheduled Settlement Date” means a date on which a payment or delivery is to be
made under Section 2(a)(i) with respect to a Transaction.


“Specified Entity” has the meaning specified in the Schedule.


“Specified Indebtedness” means, subject to the Schedule, any obligation (whether
present or future, contingent or otherwise, as principal or surety or otherwise)
in respect of borrowed money.


“Specified Transaction” means, subject to the Schedule, (a) any transaction
(including an agreement with respect to any such transaction) now existing or
hereafter entered into between one party to this Agreement (or any Credit
Support Provider of such party or any applicable Specified Entity of such party)
and the other party to this Agreement (or any Credit Support Provider of such
other party or any applicable Specified Entity of such other party) which is not
a Transaction under this Agreement but (i) which is a rate swap transaction,
swap option, basis swap, forward rate transaction, commodity swap, commodity
option, equity or equity index swap, equity or equity index option, bond option,
interest rate option, foreign exchange transaction, cap transaction, floor
transaction, collar transaction, currency swap transaction, cross-currency rate
swap transaction, currency option, credit protection transaction, credit swap,
credit default swap, credit default option, total return swap, credit spread
transaction, repurchase transaction, reverse repurchase transaction,
buy/sell-back transaction, securities lending transaction, weather index
transaction or forward purchase or sale of a security, commodity or other
financial instrument or interest (including any option with respect to any of
these transactions) or (ii) which is a type of transaction that is similar to
any transaction referred to in clause (i) above that is currently, or in the
future becomes, recurrently entered into in the financial markets (including
terms and conditions incorporated by reference in such agreement) and which is a
forward, swap, future, option or other derivative on one or more rates,
currencies, commodities, equity securities or other equity instruments, debt
securities or other debt instruments, economic indices or measures of economic
risk or value, or other benchmarks against which payments or deliveries are to
be made, (b) any combination of these transactions and (c)  any other
transaction identified as a Specified Transaction in this Agreement or the
relevant confirmation.


“Stamp Tax” means any stamp, registration, documentation or similar tax.


“Stamp Tax Jurisdiction” has the meaning specified in Section 4(e).


“Tax” means any present or future tax, levy, impost, duty, charge, assessment or
fee of any nature (including interest, penalties and additions thereto) that is
imposed by any government or other taxing authority in respect of any payment
under this Agreement other than a stamp, registration, documentation or similar
tax.


“Tax Event” has the meaning specified in Section 5(b).


“Tax Event Upon Merger” has the meaning specified in Section 5(b).


“Terminated Transactions” means, with respect to any Early Termination Date, (a)
if resulting from an Illegality or a Force Majeure Event, all Affected
Transactions specified in the notice given pursuant to Section 6(b)(iv), (b) if
resulting from any other Termination Event, all Affected Transactions and (c) if
resulting from an Event of Default, all
25

--------------------------------------------------------------------------------

Transactions in effect either immediately before the effectiveness of the notice
designating that Early Termination Date or, if Automatic Early Termination
applies, immediately before that Early Termination Date.


“Termination Currency” means (a) if a Termination Currency is specified in the
Schedule and that currency is freely available, that currency, and (b)
otherwise, Euro if this Agreement is expressed to be governed by English law or
United States Dollars if this Agreement is expressed to be governed by the laws
of the State of New York.


“Termination Currency Equivalent” means, in respect of any amount denominated in
the Termination Currency, such Termination Currency amount and, in respect of
any amount denominated in a currency other than the Termination Currency (the
“Other Currency”), the amount in the Termination Currency determined by the
party making the relevant determination as being required to purchase such
amount of such Other Currency as at the relevant Early Termination Date, or, if
the relevant Close-out Amount is determined as of a later date, that later date,
with the Termination Currency at the rate equal to the spot exchange rate of the
foreign exchange agent (selected as provided below) for the purchase of such
Other Currency with the Termination Currency at or about 11:00 a.m. (in the city
in which such foreign exchange agent is located) on such date as would be
customary for the determination of such a rate for the purchase of such Other
Currency for value on the relevant Early Termination Date or that later date. 
The foreign exchange agent will, if only one party is obliged to make a
determination under Section 6(e), be selected in good faith by that party and
otherwise will be agreed by the parties.


“Termination Event” means an Illegality, a Force Majeure Event, a Tax Event, a
Tax Event Upon Merger or, if specified to be applicable, a Credit Event Upon
Merger or an Additional Termination Event.


“Termination Rate” means a rate per annum equal to the arithmetic mean of the
cost (without proof or evidence of any actual cost) to each party (as certified
by such party) if it were to fund or of funding such amounts.


“Threshold Amount” means the amount, if any, specified as such in the Schedule.


“Transaction” has the meaning specified in the preamble.


“Unpaid Amounts” owing to any party means, with respect to an Early Termination
Date, the aggregate of (a) in respect of all Terminated Transactions, the
amounts that became payable (or that would have become payable but for Section
2(a)(iii) or due but for Section 5(d)) to such party under Section 2(a)(i) or
2(d)(i)(4) on or prior to such Early Termination Date and which remain unpaid as
at such Early Termination Date, (b) in respect of each Terminated Transaction,
for each obligation under Section 2(a)(i) which was (or would have been but for
Section  2(a)(iii) or 5(d)) required to be settled by delivery to such party on
or prior to such Early Termination Date and which has not been so settled as at
such Early Termination Date, an amount equal to the fair market value of that
which was (or would have been) required to be delivered and (c) if the Early
Termination Date results from an Event of Default, a Credit Event Upon Merger or
an Additional Termination Event in respect of which all outstanding Transactions
are Affected Transactions, any Early Termination Amount due prior to such Early
Termination Date and which remains unpaid as of such Early Termination Date, in
each case together with any amount of interest accrued or other compensation in
respect of that obligation or deferred obligation, as the case may be, pursuant
to Section 9(h)(ii)(1) or (2), as appropriate.  The fair market value of any
obligation referred to in clause  (b) above will be determined as of the
originally scheduled date for delivery, in good faith and using commercially
reasonable procedures, by the party obliged to make the determination under
Section 6(e) or, if each party is so obliged, it will be the average of the
Termination Currency Equivalents of the fair market values so determined by both
parties.


 “Waiting Period” means:


(a) in respect of an event or circumstance under Section 5(b)(i), other than in
the case of Section 5(b)(i)(2) where the relevant payment, delivery or
compliance is actually required on the relevant day (in which case no Waiting
Period will apply), a period of three Local Business Days (or days that would
have been Local Business Days but for the occurrence of that event or
circumstance) following the occurrence of that event or circumstance; and


(b) in respect of an event or circumstance under Section 5(b)(ii), other than in
the case of Section 5(b)(ii)(2) where
26

--------------------------------------------------------------------------------

the relevant payment, delivery or compliance is actually required on the
relevant day (in which case no Waiting Period will apply), a period of eight
Local Business Days (or days that would have been Local Business Days but for
the occurrence of that event or circumstance) following the occurrence of that
event or circumstance.


IN WITNESS WHEREOF, the parties have executed this document on the respective
dates specified below with effect from the date specified on the first page of
this document.




Wells Fargo Bank, National Association
                (Name of Party)
Verizon Owner Trust 2019-C
           (Name of Party)
   
 
 
 
By: Wilmington Trust, National Association, not in its individual capacity but
solely as Owner Trustee of Verizon Owner Trust 2019-C


By:  /s/ Roger H. Heintzelman                          
Name: Roger H. Heintzelman
Title: Authorized Signatory
Date: September 27, 2019
By:  /s/ Drew Davis                                      

Name:  Drew Davis
Title: Vice President
Date: October 1, 2019










27

--------------------------------------------------------------------------------

SCHEDULE
to the
2002 ISDA Master Agreement

dated as of October 1, 2019

between

WELLS FARGO BANK, NATIONAL ASSOCIATION
(“Party A” or “Counterparty”)

and

VERIZON OWNER TRUST 2019-C
(“Party B” or “Trust”)
 
Part 1.    Termination Provisions
 

(a)
“Specified Entity” means in relation to Party A for the purpose of:

 
 
Section 5(a)(v), Not applicable
 
Section 5(a)(vi),
Not applicable
 
Section 5(a)(vii),

Not applicable

 
Section 5(b)(v),
Not applicable
 
 
 
 
and in relation to Party B for the purpose of:
 
 
 
 
Section 5(a)(v),
Not applicable

 
Section 5(a)(vi),
Not applicable

 
Section 5(a)(vii),
Not applicable

 
Section 5(b)(v),
Not applicable


 

(b)
“Specified Transaction” will have the meaning specified in Section 14 of this
Agreement.

 

(c)
The “Default Under Specified Transaction” provisions of Section 5(a)(v) will not
apply to Party A or Party B.

 

(d)
The “Cross Default” provisions of Section 5(a)(vi) will not apply to Party A and
Party B.

 

(e)
No Bankruptcy Petition. The Counterparty agrees, for itself and any Affiliate of
the Counterparty, that, prior to the date that is one year and one day after the
payment in full of all the obligations of the Trust under the Indenture, no such
entity shall acquiesce, petition or otherwise, directly or indirectly, invoke,
or cause the Trust to invoke, the process of any Governmental Authority for the
purpose of (i) commencing or sustaining a case against the Trust under any
federal or state bankruptcy, insolvency or similar law (including the Bankruptcy
Code), (ii) appointing a receiver, liquidator, assignee, trustee, custodian,
sequestrator or other similar official for the Trust, or any substantial part of
its property, or (iii) ordering the winding up or liquidation of the affairs of
the Trust; provided that the foregoing shall not  be deemed to prevent Party B
or the Indenture Trustee from filing a proof of claim in any such proceeding. 
The provisions of this

 
28

--------------------------------------------------------------------------------

Part 1(e) will survive termination of this Agreement.  Capitalized terms used
herein and not otherwise defined herein shall have the meaning set forth in the
Indenture.
 

(f)
Events of Default and Termination Events.

 


(i)
The “Events of Default” specified in Sections 5(a)(ii), 5(a)(iii), 5(a)(iv) and
5(a)(v) shall not apply to Party B, except that Section 5(a)(iii)(1) will apply
in respect of Party B’s obligations under the Credit Support Annex.

 

(g)
Notwithstanding anything to the contrary in Section 5(a)(iii)(1) or
Paragraph 7(i) of the Credit Support Annex, the failure of Party A to post
collateral in accordance with the Credit Support Annex will not constitute an
Event of Default, but rather will constitute an Additional Termination Event
under Part 1(m)(i), (ii) or (iii) as applicable.

 

(h)
Bankruptcy definition in relation to Party B.  With respect to the Party B only,
Section 5(a)(vii) (Bankruptcy) is deemed to be amended such that:

 


(i)
Section 5(a)(vii)(2), (7) and (9) will not apply in respect of Party B;

 


(ii)
Section 5(a)(vii)(3) will not apply in respect of Party B to the extent that it
refers to any assignment, arrangement or composition that is effected by or
pursuant to the Transaction Documents;

 


(iii)
Section 5(a)(vii)(4) will not apply in respect of Party B to the extent that it
refers to proceedings or petitions instituted or presented by Party A or any of
Party A’s Affiliates;

 


(iv)
Section 5(a)(vii)(6) will not apply in respect of Party B to the extent that it
refers to (a) any appointment that is effected by or pursuant to the Transaction
Documents or (b) any appointment that the Issuer has not become subject to; and

 


(v)
Section 5(a)(vii)(8) will apply to Party B but only to the extent that it
applies to Sections 5(a)(vii)(1), (3), (4), (5) and (6) as amended above.

 

(i)
The “Credit Event Upon Merger” provisions of Section 5(b)(v) will not apply to
Party A or Party B.

 

(j)
The “Automatic Early Termination” provision of Section 6(a) will not apply to
Party A and Party B.

 

(k)
Payments on Early Termination.  For the purpose of Section 6(e) of this
Agreement:

 
(i) To the extent that the Counterparty is required to pay any Early Termination
Amount to the Trust, it will be payable on the day following the day that notice
of the amount payable is given to the Counterparty.
 
(ii) To the extent that the Trust is required to pay any Early Termination
Amount to the Counterparty, where the Counterparty is the Defaulting Party or
sole Affected Party, the Trust shall pay such Early Termination Amount
subordinate to payments on the Notes, in accordance with Section 8.2 of the
Indenture.
 

(l)
“Termination Currency” means United States Dollars.

 
29

--------------------------------------------------------------------------------

(m)
“Additional Termination Event” will apply to Party A.  The occurrence of any of
the following events shall constitute an Additional Termination Event, Party A
shall be the sole Affected Party and all Transactions shall be Affected
Transactions:

 
(i)   S&P Collateral Remedy Period Event.  An Initial S&P Ratings Event or
Subsequent S&P Ratings Event occurs and Party A does not take the measures
described in Part 5(l)(1)(A) or Part 5(l)(2)(A) below as required on or prior to
the last day of the Collateral Remedy Period (as applicable) unless at such time
Party A has successfully procured one of the measures described in Part
5(l)(1)(B)(i) or (ii) or Part 5(l)(2)(B)(i) or (ii), as the case may be.
 
(ii)   S&P Non-Collateral Remedy Period Event.  A Subsequent S&P Ratings Event
occurs and Party A does not successfully procure one of the measures described
in Part 5(l)(2)(B)(i) or (ii) below following a Subsequent S&P Ratings Event
within the Non-Collateral Remedy Period and Party A has received an offer that
was, when made, capable of becoming legally binding upon acceptance, from a
counterparty that would qualify as an Eligible Replacement, to enter into
replacement transactions with Party A or provide a guarantee in respect of the
Affected Transactions.
 
(iii)   Fitch Downgrade Event.  Party A fails to comply with the provisions of
Part 5(m) herein.
 

(n)
“Additional Termination Event” will apply to Party B.  The occurrence of the
following event shall constitute an Additional Termination Event, in respect of
which Party B shall be the sole Affected Party and all Transaction shall be
Affected Transactions:

 
The Class A Notes have been declared immediately due and payable.
 
Notwithstanding anything to the contrary in Section 6(b)(iv)(1) of the
Agreement, if Party A has not, on or prior to the second Local Business Day
following Party B’s giving of the notice specified in Section 6(b)(i) of the
Agreement in respect of the foregoing Additional Termination Event, given notice
pursuant to Section 6(b)(iv)(1) to designate an Early Termination Date, then
Party B may, if such event is then continuing, by not more than 20 days’ notice
to Party A designate a day not earlier than the day such notice is effective as
the Early Termination Date for all Affected Transactions. For the avoidance of
doubt, nothing in the preceding sentence shall modify provisions of the
Agreement governing the effects of such notice or the determination of the Early
Termination Amount by Party A as the Non-affected Party.
 
Part 2.  Representations
 

(a)
Basic Representations.  For the purposes of Section 3(a)(iii) and Section
3(a)(v) of this Agreement, Party A’s representations are given, with respect to
the Employee Retirement Income Security Act of 1974, as amended (“ERISA”), and
Section 4975 of the Internal Revenue Code of 1986, as amended (the “Code”), on
the assumption of the accuracy of Party B’s representations and warranties in
Part 4(o) of this Schedule.

 

(b)
Payer Representations.  For the purpose of Section 3(e) of this Agreement, Party
A and Party B will each make the following representation:

 
It is not required by any applicable law, as modified by the practice of any
relevant governmental revenue authority, of any Relevant Jurisdiction to make
any deduction or withholding for or on account of any Tax from any payment
(other than interest under Section 9(h) of this Agreement)
 
30

--------------------------------------------------------------------------------

to be made by it to the other party under this Agreement.  In making this
representation, it may rely on (i) the accuracy of any representations made by
the other party pursuant to Section 3(f) of this Agreement, (ii) the
satisfaction of the agreement contained in Section 4(a)(i) or 4(a)(iii) of this
Agreement and the accuracy and effectiveness of any document provided by the
other party pursuant to Section 4(a)(i) or 4(a)(iii) of this Agreement and (iii)
the satisfaction of the agreement of the other party contained in Section 4(d)
of this Agreement, except that it will not be a breach of this representation
where reliance is placed on sub-clause (ii) above and the other party does not
deliver a form or document under Section 4(a)(iii) by reason of material
prejudice to its legal or commercial position.
 

(c)
Payee Representations.  For the purpose of Section 3(f) of this Agreement,

 


(i)
Party A makes the following representation:

 
It is a national banking association organized or formed under the laws of the
United States and is a United States resident for United States federal income
tax purposes.
 


(ii)
Party B makes the following representations:

 
(A)  For United States federal income tax purposes, it is acting as a security
device on behalf various Verizon affiliates listed on Schedule I hereto (each a
“Verizon Affiliate”) and holds assets and enters into agreements as a nominee on
behalf of each Verizon Affiliate.
 
(B)  Each Verizon Affiliate is a “U.S. person” (as that term is used in section
1.1441-4(a)(3)(ii) of United States Treasury Regulations) for U.S. federal
income tax.
 
Part 3.  Agreement to Deliver Documents
 
For the purpose of Section 4(a)(i) and (ii) of this Agreement, each party agrees
to deliver the following documents, as applicable:
 

(a)
Tax forms, documents or certificates to be delivered:

 
Party required
to deliver document
Form/Document/Certificate
Date by which to be delivered
Party A
A valid complete, accurate and executed United States Internal Revenue Service
Form W-9, or any successor of such form including appropriate attachments.
(i)  Upon execution and delivery of this Agreement, (ii) promptly upon
reasonable demand by the other party, and (iii) promptly upon learning that any
form previously provided to the other party has become obsolete, incorrect, or
ineffective.
Party B
A valid complete, accurate and executed United States Internal Revenue Service
Form W-9 from each Verizon Affiliate listed on Schedule I hereto, or any
successor of such form, including
(i)  Upon execution and delivery of this Agreement, (ii) promptly upon
reasonable demand by the other party, and (iii) promptly upon learning that any
form previously provided to the other party has become obsolete,

31

--------------------------------------------------------------------------------

Party required
to deliver document
Form/Document/Certificate
Date by which to be delivered
 
appropriate attachments.
incorrect, or ineffective.



(b)


Other documents to be delivered:

 
Party Required to Deliver Document
Form / Document / Certificate
Date by which Document shall be Delivered
Covered by Section 3(d) Representation
Party A  and Party B
A certificate (including a photocopy or facsimile copy thereof) executed by a
duly authorized officer of the party certifying the name, authentic signature
and authority of each person executing this Agreement or any Confirmation on its
behalf.
Upon execution of this Agreement and in the case of a Confirmation, upon request
by the other party.
Yes.
Party A
Unless such document is otherwise made available to the other party by any other
agreement or arrangement between the parties, a copy of the annual report of
Wells Fargo & Co. containing annual audited, consolidated financial statements
for the party’s fiscal year certified by independent certified public
accountants and prepared in accordance with accounting principles that are
generally accepted in which the country in which the party is organized.
Upon request by Party B to the extent not already provided by Party A at its
website.
Yes.
Party B
Evidence of necessary corporate or other authorizations and approvals with
respect to the execution, delivery and performance of this Agreement.
Upon execution of this Agreement.
Yes.
Party B
Amended and Restated Trust Agreement of Party B.
Upon execution of this Agreement.
Yes.



Part 4. Miscellaneous
 

(a)
Address for Notices.  For the purpose of Section 12(a) of this Agreement:

 
Address for notices or communications to Party A:
 


Address:
Wells Fargo Bank, National Association
550 South Tryon Street, 5th Floor
MAC D1086-051



32

--------------------------------------------------------------------------------





Attention:
Charlotte, NC 28202
Derivatives Documentation Group


Phone:
(704) 410-2040


Facsimile:
(877) 564-8524



With a mandatory copy to:




Address:
Wells Fargo Bank, National Association
45 Fremont Street, 30th Floor
MAC A0194-300
San Francisco, California 94105



Attention:
Derivatives Documentation Manager


Facsimile:
(877) 564-8524



Address for notices or communications to Party B:
 
Verizon Owner Trust 2019-C
c/o: Cellco Partnership d/b/a Verizon Wireless
One Verizon Way
Basking Ridge, NJ 07920
Attn: Kee Chan Sin
Fax: (908) 630-2615
Telephone: (908) 559-5870
Email: kee.chan.sin@one.verizon.com


With a mandatory copy of any notice pursuant to Section 5 or Section 6 to:


Verizon Owner Trust 2019-C
c/o: Cellco Partnership d/b/a Verizon Wireless
One Verizon Way
Basking Ridge, NJ 07920
Attn: Legal Department
 

(b)
Process Agent.  For the purpose of Section 13(c) of this Agreement:

 
Party A appoints as its Process Agent:  Not applicable.
 
Party B appoints as its Process Agent:  Not applicable.
 

(c)
Offices.  The provision of Section 10(a) will apply to this Agreement.

 

(d)
Multibranch Party.  For the purpose of Section 10(b) of this Agreement:

 
Party A is a Multibranch Party, and may act through its San Francisco Office or
Charlotte Office or its London Branch, as specified in the relevant
Confirmation.  If any Confirmation for a Transaction is sent or executed by
Party A without specifying its Office, it will be presumed that Party A’s Office
for that Transaction is its San Francisco Office, absent notice to the contrary
from Party A.
 
Party B is not a Multibranch Party.
 
33

--------------------------------------------------------------------------------

(e)
Calculation Agent.  The Calculation Agent is Party A, unless otherwise specified
in the Confirmation in relation to the relevant Transaction; provided, however,
if Party A is the Defaulting Party, the Calculation Agent shall be a leading
dealer in the market for interest rate derivatives selected by Party B (or any
designated third party mutually agreed to in writing by the parties) until such
time as Party A is no longer a Defaulting Party.  The parties shall endeavor to
resolve any disputes regarding the Calculation Agent’s determination in good
faith. If the parties are unable to resolve such dispute within a commercially
reasonable time, the parties shall mutually select a dealer in the applicable
instrument to act as Calculation Agent with respect to the issue in dispute.

 

(f)
Credit Support Document.  Details of any Credit Support Document:

 
The Counterparty:
The Credit Support Annex between the parties hereto annexed hereto which
supplements, forms part of, and is subject to, this Agreement, as amended from
time to time.


 
Any guarantee (including any Eligible Guarantee as defined in Parts 5(v)(4) and
5(v)(5) hereof) of the Counterparty’s obligations hereunder procured by the
Counterparty in compliance with this Agreement.


The Trust:
The Credit Support Annex between the parties hereto annexed hereto which
supplements, forms part of, and is subject to, this Agreement, as amended from
time to time, solely in respect to the Trust’s obligations under Paragraph 3(b),
Paragraph 6 and Paragraph 8(d) of the Credit Support Annex.



 

(g)
Credit Support Provider.  Credit Support Provider means:

 


(i)
in relation to Party A:  The guarantor under any guarantee (including any
Eligible Guarantee) of the Counterparty’s obligations hereunder procured by the
Counterparty in compliance with this Agreement.

 


(ii)
in relation to Party B:  Not applicable

 

(h)
Governing Law.  This Agreement will be governed by and construed in accordance
with the laws of the State of New York (without reference to conflicts of law
principles but without prejudice to Section 5-1401 of the General Obligations
Law of the State of New York).

 

(i)
Netting of Payments.  “Multiple Transaction Payment Netting” will not apply for
the purpose of Section 2(c) of this Agreement.

 

(j)
“Affiliate” will have the meaning specified in Section 14 of this Agreement,
provided that Party B will be deemed to have no Affiliates for purposes of this
Agreement.

 

(k)
Absence of Litigation.  For the purpose of Section 3(c): “Specified Entity”
means in relation to Party A, none, and in relation to Party B, none.

 

(l)
Section 3(a) of this Agreement is amended by inserting the following additional
representations:

 
34

--------------------------------------------------------------------------------

“(vi)  Eligible Contract Participant. Each party represents to the other party
which representation will be deemed to be repeated by each party on each date on
which a Transaction is entered into) that it is an “eligible contract
participant” within the meaning of the Commodity Exchange Act, as amended from
time to time.
 
(vii)  Party B is not a “Special Entity” as such term is defined in the U.S.
Commodity Exchange Act and the rules and regulations promulgated thereunder.
 
(viii)  Each Transaction under this Agreement is an “Cap Agreement” and Party B
is a “Cap Counterparty”, each as defined in the Transfer and Servicing
Agreement.”
 

(m)
No Agency.  The provisions of Section 3(g) will apply to this Agreement.

 

(n)
Additional Representations will apply.  For the purpose of Section 3 of this
Agreement, the following shall constitute Additional Representations:

 


(i)
Relationship Between Parties.  Each party will be deemed to represent to the
other party on the date on which it enters into a Transaction that (absent a
written agreement between the parties that expressly imposes affirmative
obligations to the contrary for that Transaction):

 


(1)
Non-Reliance.  It is acting for its own account, and it has made its own
independent decisions to enter into that Transaction and as to whether that
Transaction is appropriate or proper for it based upon its own judgment and upon
advice from such advisers as it has deemed necessary.  It is not relying on any
communication (written or oral) of the other party as investment advice or as a
recommendation to enter into that Transaction, it being understood that
information and explanations related to the terms and conditions of a
Transaction will not be considered investment advice or a recommendation to
enter into that Transaction.  No communication (written or oral) received from
the other party will be deemed to be an assurance or guarantee as to the
expected results of that Transaction.

 


(2)
Assessment and Understanding.  It is capable of assessing the merits of and
understanding (on its own behalf or through independent professional advice),
and understands and accepts, the terms, conditions and risks of that
Transaction.  It is also capable of assuming, and assumes, the risks of that
Transaction.

 


(3)
Status of Parties.  The other party is not acting as a fiduciary for or an
adviser to it in respect of that Transaction.

 

(o)
No Plan Assets. Party B represents and warrants to Party A (which representation
and warranty will be deemed to be repeated by Party B at all times until the
termination of this Agreement and will be deemed a representation and agreement
for all purposes of this Agreement, including without limitation Sections 3, 4,
5(a)(ii) and 5(a)(iv)) that the assets of Party B do not and will not constitute
the assets of an employee benefit plan subject to Title I of ERISA or a “plan”
within the meaning of Section 4975(e)(i) of the Code.

 
35

--------------------------------------------------------------------------------

(p)
Recording of Conversations.  Each party (i) consents to the recording of
telephone conversations between the trading, marketing and other relevant
personnel of the parties in connection with this Agreement or any potential
Transaction, (ii) agrees to obtain any necessary consent of, and give any
necessary notice of such recording to, its relevant personnel and (iii) agrees,
to the extent permitted by applicable law, that recordings may be submitted in
evidence in any Proceedings.

 

(q)
Waiver of Right to Trial by Jury.  EACH PARTY HEREBY IRREVOCABLY WAIVES TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHTS TO TRIAL BY JURY
WITH RESPECT TO ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

 
Part 5.  Other Provisions
 

(a)
Security Interest.  Notwithstanding Section 7 of this Agreement, Party A hereby
acknowledges and consents to the assignment (by way of security or otherwise) by
Party B of its rights, title and interest in, under and to this Agreement
(without prejudice to, and after giving effect to, any contractual netting
provision contained in this Agreement) to the Security Trustee (or any successor
thereto) pursuant to and in accordance with the Transaction Documents and
acknowledges notice of such assignment.

 

(b)
ISDA Definitions.  Reference is hereby made to the 2006 ISDA Definitions (the
“ISDA Definitions”), as published by the International Swaps and Derivatives
Association, Inc., which shall be incorporated by reference into this
Agreement.  Any terms used and not otherwise defined herein that are contained
in the ISDA Definitions shall have the meaning set forth therein.

 

(c)
Inconsistency.  Section 1(b) (“Inconsistency”) is modified to provide that in
the event of any inconsistency between the provisions of this Agreement
(including this Schedule) and the ISDA Definitions referred to above, this
Agreement will control.  In the event of any inconsistency between the
provisions of any Confirmation and this Agreement (including this Schedule) or
the ISDA Definitions, such Confirmation will control for the purpose of the
relevant Transaction.

 

(d)
Change of Account.  The following proviso is inserted at the end of Section 2(b)
after “change”:

 
“; provided that if such new account shall not be in the same jurisdiction
having the power to tax as the original account, the party not changing its
account shall not be obliged to pay any greater amounts and shall not receive
less as a result of such change than would have been the case if such change had
not taken place.”
 

(e)
ISDA 2002 Master Agreement Protocol.  The parties agree that the definitions and
provisions contained in Annexes 1 to 18 and Section 6 of the ISDA 2002 Master
Agreement Protocol published by the International Swaps and Derivatives
Association Inc. on 15th July 2003 are incorporated into and apply to this
Agreement.  References in those definitions and provisions to a “2002 Master”
will be deemed to be references to this Master Agreement.

 

(f)
Withholding Tax imposed on payments to non-US counterparties under the United
States Foreign Account Tax Compliance Act.  “Tax” as used in Part 2(b) of this
Schedule (Payer Tax Representation) and “Indemnifiable Tax” as defined in
Section 14 of this Agreement shall not include any U.S. federal withholding tax
imposed or collected pursuant to Sections 1471 through 1474 of the U.S. Internal
Revenue Code of 1986, as amended (the “Code”), any current or future regulations
or official interpretations thereof, any agreement entered into pursuant to
Section

 
36

--------------------------------------------------------------------------------

1471(b) of the Code, or any fiscal or regulatory legislation, rules or practices
adopted pursuant to any intergovernmental agreement entered into in connection
with the implementation of such Sections of the Code (a “FATCA Withholding
Tax”). For the avoidance of doubt, a FATCA Withholding Tax is a Tax the
deduction or withholding of which is required by applicable law for the purposes
of Section 2(d) of this Agreement.
 

(g)
 No Set-Off.

 


(i)
All payments under this Agreement shall be made without set-off or counterclaim,
except as expressly provided for in Section 2(c) or Section 6.

 


(ii)
The following sentence is hereby added to the end of Section 6(e):
“Notwithstanding any other provision of this Section, if a Party (the “Paying
Party”) would, but for this Section 6(e), be required to pay an amount pursuant
to this Section, it may, by giving written notice to the other Party, cause the
amount so payable to be reduced by the lesser of (i) such amount and (ii) the
aggregate amount payable to the Paying Party pursuant to any demands made under
Section 11 on or before the Early Termination Date.”

 

(h)
ISDA August 2012 and March 2013 DF Protocol Agreements.  No Transactions shall
be entered into under this Agreement unless and until such time as (a) both
parties have adhered to both the ISDA August 2012 DF Protocol Agreement
published on August 13, 2012 and the ISDA March 2013 DF Protocol Agreement
published on March 22, 2013 (the “Protocol Agreements”) by delivery to ISDA of
an Adherence Letter and (b) each party has delivered to the other party a
Questionnaire (in the case of the Questionnaire delivered by the Trust,
completed in a manner that is reasonably satisfactory to Party A).  For the
purposes of this paragraph (i), the terms “Adherence Letter” and “Questionnaire”
shall have the meaning given to them in the Protocol Agreements.

 

(i)
Notice by Facsimile Transmission.  Section 12(a) is hereby amended by (i)
inserting the words “2(b),” between the word “Section” and the number “5”, (ii)
replacing the word “or” with “,” after the number “5”, and (iii) inserting the
words “or 13(c)” between the number “6” and the word “may” in the second line
thereof.

 

(j)
Offices.  Each party that enters into a Transaction through a branch or office
other than its head or home office represents to the other party that,
notwithstanding the place of the booking office or jurisdiction of incorporation
or organization of such party, the obligations of such party (other than tax
withholding and reporting obligations) are the same as if it had entered into
the Transaction through its head or home office.  The representation will be
deemed to be repeated by such party on each date on which a Transaction is
entered into.

 

(k)
Downgrade or Withdrawal of Party A’s or Credit Support Provider’s Rating by S&P.

 
(1) S&P Options.
 
As at the date of this Schedule, Counterparty has elected S&P Strong Collateral
Framework.  After the date of this Schedule, Counterparty may elect a different
S&P Collateral Option in accordance with Part 5(k)(2) below.
 
37

--------------------------------------------------------------------------------

(2) S&P Option Substitution Provisions.
 
Party A may, upon not less than one Business Days’ notice to the Trust and S&P,
(a “S&P Option Switch Notice”), elect a different S&P Collateral Option.
 
With effect from the Business Day following the date the S&P Option Switch
Notice is effective (such date, the “Substitution Effective Date”), the
definitions of “Initial S&P Required Rating”, “Subsequent S&P Required Rating”
and “Credit Support Amount” (as defined in the Credit Support Annex) shall be
deemed to have been amended to the equivalent definitions as set out below
corresponding to the relevant option elected. The right of Party A to make an
election pursuant to this Part 5(k)(2) is subject to the following conditions
being satisfied on the Substitution Effective Date:
 
(A)  no Event of Default or Termination Event has occurred with respect to which
Party A is a Defaulting Party or an Affected Party, as the case may be;
 
(B)  the making of such election would not cause the maximum supported rating by
S&P in respect of the Class A Notes to be lower than the highest rating at such
time by S&P in respect of the Class A Notes;
 
(C)  no Subsequent S&P Ratings Event would occur as a result of the election;
and
 
(D)  no more than 10 Business Days have passed (if an Initial S&P Ratings Event
has occurred and is continuing), no more than 90 calendar days have passed (if a
Subsequent S&P Ratings Event has occurred and is continuing), as applicable, in
each case since the applicable Ratings Event occurred.
 

(l)
S&P Ratings Downgrade Events.

 
(1)  Initial S&P Ratings Event.  In the event that neither Party A nor any
Relevant Entity has the Initial S&P Required Rating (an “Initial S&P Ratings
Event”), then:
 
(A)  Party A shall, within the Collateral Remedy Period, post collateral in
accordance with the terms of the Credit Support Annex; and
 
(B)  Party A may, at any time following the occurrence of such Initial S&P
Ratings Event, at its own discretion and at its own cost:
 
(i) transfer all of its rights and obligations with respect to this Agreement to
an S&P Eligible Replacement by means of a Permitted Transfer; or
 
(ii) procure another person that is an S&P Eligible Replacement to become a
co-obligor or guarantor, with any guarantee complying with S&P relevant
guarantee criteria, in respect of the obligations of Party A.
 
The actions set out in sub-paragraphs 5(l)(1)(A) and (B) above shall be
“Remedial Actions.”
 
Without prejudice to any replacement, co-obligor or guarantor’s third party’s
obligations to post collateral or take other action if it does not have the
Initial S&P Required Rating, Party A will not be required to transfer any
collateral in respect of such Initial S&P Ratings Event pursuant to
sub-paragraph 5(l)(1)(A) above following completing a Permitted Transfer in
accordance with the
 
38

--------------------------------------------------------------------------------

provisions in sub-paragraphs 5(l)(1)(B)(i) or obtaining a guarantee or
co-obligor from an S&P Eligible Replacement in accordance with the provisions in
sub-paragraphs 5(l)(1)(B)(ii) above and any Posted Credit Support (as defined in
Paragraph 12 of the Credit Support Annex) shall be transferred to Party A in
accordance with the terms of the Credit Support Annex.
 
Following the occurrence of an Initial S&P Ratings Event (that is continuing),
Party A shall, upon reasonable request of the Trust or S&P, provide notice,
updates and evidence as to the actions it has taken to implement any of the
measures in sub-paragraph 5(l)(1) above.
 
(2)  S&P Subsequent Ratings Event.  In the event that neither Party A nor any
Relevant Entity has the Subsequent S&P Required Rating (a “Subsequent S&P
Ratings Event”), then:
 
(A)  Party A shall, within the Collateral Remedy Period, post collateral in
accordance with the terms of the Credit Support Annex; and
 
(B)  Party A shall use commercially reasonable efforts, within the applicable
Non-Collateral Remedy Period and at its own cost, to:
 
(i) transfer all of its rights and obligations with respect to this Agreement to
an S&P Eligible Replacement by means of a Permitted Transfer; or
 
(ii) procure, subject to confirmation by S&P, an S&P Eligible Replacement to
become a co-obligor or guarantor, with any guarantee complying with S&P’s
relevant guarantee criteria, in respect of the obligations of Party A.
 
The actions set out in sub-paragraphs 5(l)(2)(A) and (B) above shall be
“Remedial Actions.”
 
Without prejudice to any replacement, co-obligor or guarantor’s third party’s
obligations to post collateral or take other action if it does not have the
Initial S&P Required Rating, Party A will not be required to transfer any
collateral in respect of such Subsequent S&P Ratings Event pursuant to
sub-paragraph 5(l)(2)(A) above following completing a Permitted Transfer in
accordance with the provisions in sub-paragraphs 5(l)(1)(B)(i) or obtaining a
guarantee or a co-obligor from an S&P Eligible Replacement in accordance with
the provisions in sub-paragraphs 5(l)(1)(B)(ii) above and any Posted Credit
Support (as defined in Paragraph 12 of the Credit Support Annex) shall be
transferred to Party A in accordance with the terms of the Credit Support Annex.
 
Following the occurrence of a Subsequent S&P Ratings Event (that is continuing),
Party A shall, upon reasonable request of the Trust or S&P, provide notice,
updates and evidence as to the actions it has taken to implement any of the
measures in sub-paragraph 5(l)(2) above.
 
(3) Withdrawal of Rating of the Class A Notes.  In the event that the Class A
Notes cease to be rated by S&P (the “Withdrawing Rating Agency”), as a result of
a withdrawal of its rating or otherwise, the provisions of this Part 5(k) and
(l) and relevant provisions in the Credit Support Annex to the extent they
relate to the Withdrawing Rating Agency (such provisions, the “Withdrawn
Downgrade Provisions”) shall cease to apply and shall be deemed to be deleted as
of the date of such withdrawal (such date the “Withdrawal Date”). If a
Withdrawal Date occurs and Counterparty has posted any Eligible Credit Support
in accordance with the provisions applicable to the Withdrawing Rating Agency
contained in this Part 5(l) and the Credit Support Annex, such Eligible Credit
Support shall be returned to Counterparty in accordance with the terms of the
Credit Support Annex and Counterparty shall have no further obligations under
the Credit Support Annex in connection with the Withdrawn Downgrade Provisions.
 
39

--------------------------------------------------------------------------------

(m)
Fitch Ratings Downgrade Event. In the event that Counterparty, the guarantor
under an Eligible Guarantee or an Eligible Replacement, as applicable, does not
have credit ratings at least equal to the First Trigger Required Ratings from
Fitch (such event, a “First Trigger Downgrade Event”), then the Counterparty
shall, as soon as reasonably practicable and so long as a First Trigger
Downgrade Event is in effect, at its own expense, within 14 calendar days after
the occurrence of such an event, post collateral pursuant to, and subject to the
terms of, the Credit Support Annex. The Counterparty may also, so long as a
First Trigger Downgrade Event is in effect, at its own expense, within 30 days
after the occurrence of such event, procure either (I) a Permitted Transfer or
(II) an Eligible Guarantee; provided that upon procuring either a Permitted
Transfer or an Eligible Guarantee, Counterparty shall be entitled to a return of
collateral posted pursuant to the prior sentence.  In the event that
Counterparty, the guarantor under an Eligible Guarantee or an Eligible
Replacement, as applicable, does not have credit ratings at least equal to the
Second Trigger Required Ratings from Fitch (such event, a “Required Ratings
Downgrade Event”), then the Counterparty shall, as soon as reasonably
practicable and so long as a Required Ratings Downgrade Event is in effect (but
in no event later than 30 days after the occurrence of such event), at its own
expense, procure either (A) a Permitted Transfer or (B) an Eligible Guarantee. 
If Counterparty fails to comply with the provisions of this Section 5(m) the
Trust may declare an Additional Termination Event (in which event the
Counterparty shall be the sole Affected Party).  For the avoidance of doubt,
after the occurrence of a Required Ratings Downgrade Event and while the
Counterparty is taking the actions required by this Section 5(m) it shall
continue to post collateral and perform all of its obligations under this
Agreement.

 

(n)
Non-Recourse.  Notwithstanding anything to the contrary contained herein, no
recourse under any obligation, covenant or agreement of Party B contained in
this Agreement shall be had against any shareholder, member, manager, officer,
director, employee or agent of Party B, by the enforcement of any assessment or
by any legal proceeding, by virtue of any statute or otherwise; it being
expressly agreed and understood that this Agreement is an obligation of Party B,
and that no personal liability shall attach to or be incurred by the
shareholders, members, managers, officers, directors, employees or agents of
Party B, as such, or any of them under or by reason of any of the obligations,
covenants or agreements of Party B contained in this Agreement or implied
therefrom and that any and all personal liability of each such shareholder,
member, manager, officer, director, employee or agent for breaches by Party B of
any of such obligations, covenants or agreements, is hereby expressly waived as
a condition of and in consideration for the execution of this Agreement. Party A
hereby acknowledges and agrees that notwithstanding anything to the contrary
contained herein, any obligation of Party B under this Agreement shall be
payable solely to the extent that Available Funds are available therefor in
accordance with the priority of payments set forth in the Indenture, provided
that this limitation shall be without prejudice to Party A’s entitlement to
funds or securities credited to the Collateral Account, to the extent  required
to be returned to Party A pursuant to this Agreement or applicable law. The
provisions of this Part 5(n) will survive termination of this Agreement. 
Capitalized terms used herein and not otherwise defined herein shall have the
meaning set forth in the Transfer and Servicing Agreement.

 

(o)
Consent to Disclosure.  Party B consents to Party A effecting such disclosure as
Party A may deem appropriate to enable Party A to transfer Party B’s records and
information to process and execute Party B’s instructions, or in pursuance of
Party A’s or Party B’s commercial interest, to any of its Affiliates. For the
avoidance of doubt, Party B’s consent to disclosure includes the right on the
part of Party A to allow access to any intended recipient of Party B’s
information, to the records of Party A by any means.

 
40

--------------------------------------------------------------------------------

(p)
Amendments, Counterparts and Confirmations.  (i) Notwithstanding the provisions
of Section 9(b) and 9(e) of this Agreement, any amendment hereto confirmed by an
exchange of electronic messages on an electronic messaging system shall be
further evidenced by a written instrument signed by authorized signatories of
both parties hereto.

 


(ii)
Section 9(e)(ii) is hereby amended by inserting the following at the end
thereof:


“Each party has the right to request that originally executed Confirmations be
exchanged within a reasonable period of time after transmission of Confirmation
by an exchange of telexes, electronic messaging or facsimile, and such original
copy of Confirmation may not be unreasonably withheld.

 


(iii)
For each Transaction hereunder, Party A shall promptly send to Party B a
Confirmation.  Party B agrees to respond to such Confirmation within one Local
Business Day, either confirming agreement thereto or requesting correction of
any error(s) contained therein.  Failure by Party B to respond within such time
period shall not affect the enforceability or validity of such Transaction. 
Absent manifest error, there shall be a presumption that the terms contained in
such Confirmation are the terms of the Transaction.  Notwithstanding Section
9(e)(ii), Confirmations may be executed and delivered in counterparts (including
by facsimile transmission), each of which will be deemed an original.

 


(iv)
Restrictions on Amendments.  Without the consent of the Counterparty, the Trust
shall not enter into any amendment, modification or supplement to the Indenture
that would materially adversely affect (i) the Counterparty’s ability to enforce
or protect its rights or remedies under this Agreement, (ii) the ability of the
Trust to timely and fully perform its obligations under this Agreement or
(iii) any of the Trust’s obligations under this Agreement that relates to the
Counterparty.  No amendment, modification, or waiver in respect of this
Agreement will be effective unless (A) evidenced by a writing executed by each
party hereto.  Prior to or simultaneous with the execution of any such
amendment, modification or supplement, the Rating Agency Condition shall be
satisfied with respect to such amendment.

 

(q)
USA PATRIOT Act Notice.  Party A hereby notifies Party B that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies Party B, which information includes the name and
address of Party B and other information that will allow Party A to identify
Party B in accordance with the Act.

 

(r)
Tax Documents. Section 4(a)(iii) of this Agreement is hereby amended by adding
prior to the existing text: “upon the earlier of learning that any such form or
document is required or”.

 

(s)
[Reserved]

 

(t)
ISDA 2018 U.S. Resolution Stay Protocol.   If, prior to the date of this
Agreement, both parties hereto have adhered to the ISDA 2018 U.S. Resolution
Stay Protocol, as published by the International Swaps and Derivatives
Association, Inc. as of July 31, 2018 (the “ISDA U.S. QFC Protocol”), the terms
of the ISDA U.S. QFC Protocol shall be incorporated into and form a part of this
Agreement.  For purposes of incorporating the ISDA U.S. QFC Protocol,  each
party shall be deemed to have the same status as “Regulated Entity” and/or
Adhering Party (as such terms are

 
41

--------------------------------------------------------------------------------

defined therein)  applicable to it under the ISDA U.S. QFC Protocol and this
Agreement shall be deemed to be a “Protocol Covered Agreement” (as defined
therein).
 

(u)
Confirmation Procedures.  Each confirming document, acknowledgment or other
evidence intended by the parties to be effective for the purpose of confirming
or evidencing a Transaction, whether created by delivery or exchange of written
terms that match, or by making available written terms in a manner that permits
the recipient to review and/or accept the terms, or by delivery to an agent or
service provider, or via electronic messaging system, electronic communication
network, or web-based platform that confirms the matching of such terms, shall
constitute a “Confirmation” as referred to in this Agreement, provided that both
parties agree in writing or by their course of conduct to use such method with
respect to Transactions or certain types of Transactions. Confirmations for
Transactions are due under Rule 23.501 of the Commodity Futures Trading
Commission (“CFTC”) within the applicable time frame specified in such rule, to
the extent applicable.

 

(v)
Definitions.

 
(1)  “Indenture” means the Indenture, to be dated on or about October 8, 2019,
between the Trust and U.S. Bank National Association, as indenture trustee.
 
(2)  “Transfer and Servicing Agreement” means the Transfer and Servicing
Agreement, to be dated on or about October 8, 2019, among the Trust, Verizon ABS
LLC, as depositor, and Cellco Partnership d/b/a Verizon Wireless, as servicer,
as marketing agent and as custodian.
 
(3)  ISDA Definitions.  The definitions and provisions contained in the 2006
ISDA Definitions (as published by the International Swaps and Derivatives
Association, Inc.), without regard to any revision or subsequent edition
thereof, shall be incorporated into this Agreement and each Confirmation except
as provided for thereof or in the Confirmation.  In the event of any
inconsistency between the Definitions and the Agreement or any Confirmation,
this Agreement or, as the case may be, such Confirmation, shall prevail.
 
(4)  S&P Downgrade Definitions. For the purposes of Parts 1(m), 5(k) and 5(l)
hereof, the following definitions apply:
 
A. “Collateral Remedy Period” means the period that commences on (and excludes)
the date on which an Initial S&P Ratings Event or Subsequent S&P Ratings Event
(as applicable) occurs and ends on (and includes) the later of (i) the 10th
Business Day following the date on which such event occurs or (ii) if the
Counterparty has, on or before the 10th Business Day following the date on which
such event occurs, submitted a written proposal for collateral posting to S&P 
and S&P has confirmed to the Counterparty that it will not take rating action as
a result of such proposal, the 20th Business Day following the date on which
such event occurs.
 
B. “Eligible Guarantee” means an unconditional and irrevocable guarantee of all
present and future obligations (for the avoidance of doubt, including but not
limited to payment obligations as well as obligations to post collateral) of the
Counterparty or an Eligible Replacement to the Trust under this Agreement that
is provided by an Eligible Guarantor as principal debtor rather than surety and
is directly enforceable by the Trust, where (I) such guarantee provides that if
a guaranteed obligation cannot be performed without an action being taken by the
Counterparty, (II) (A), such guarantee provides that, in the event that any of
such guarantor’s payments to the Trust are subject to deduction or
 
42

--------------------------------------------------------------------------------



withholding for tax, such guarantor is required to pay such additional amount as
is necessary to ensure that the net amount actually received by the Trust (free
and clear of any tax) will equal the full amount the Trust would have received
had no such deduction or withholding been required or (B) in the event that any
payment (the “Primary Payment”) under such guarantee is made net of deduction or
withholding for tax, the Counterparty is required, under this Agreement, to make
such additional payment (the “Additional Payment”) as is necessary to ensure
that the net amount actually received by the Trust from the guarantor (free and
clear of any tax) in respect of the Primary Payment and the Additional Payment
will equal the full amount the Trust would have received had no such deduction
or withholding been required (assuming that the guarantor will be required to
make a payment under such guarantee in respect of the Additional Payment), and
(III) the guarantor waives any right of set-off in respect of payments under
such guarantee.  In addition, each guarantee proposed to become an Eligible
Guarantee shall also satisfy the Rating Agency Condition prior to its becoming
an Eligible Guarantee.
 
C. “Eligible Guarantor” means, an entity who is an S&P Eligible Replacement.
 
D. “Eligible Replacement” means an entity that can lawfully perform the
obligations owing to the Trust under this Agreement and is an S&P Eligible
Replacement or the obligation of which under this Agreement are guaranteed
pursuant to an Eligible Guarantee by an S&P Eligible Replacement.
 
E.  “Initial S&P Required Ratings” means, with respect to an entity, such
entity’s resolution counterparty rating (“RCR”), or, if no such rating is
published by S&P, such entity’s long-term issuer credit rating is:
 


(i)
equal to or higher than the highest rated outstanding Class A Notes; or

 


(ii)
where Counterparty has elected S&P Strong Collateral Framework, “A-” or above;
or

 


(iii)
where Counterparty has elected S&P Adequate Collateral Framework, “BBB” or above
(or if the Subsequent S&P Required Ratings is “BBB+”, such Subsequent S&P
Required Ratings); or

 


(iv)
where Counterparty has elected S&P Moderate Collateral Framework, “BBB” or above
(or if the Subsequent S&P Required Ratings is “BBB+”, such Subsequent S&P
Required Ratings).

 
F. “Non-Collateral Remedy Period” means the period that commences on (and
excludes) the date on which a Subsequent S&P Ratings Event occurs and ends on
(and includes) the 90th calendar day following the date on which such event
occurs.
 
G. “Permitted Transfer” means a transfer by novation by the Counterparty to a
transferee (the “Transferee”) of all, but not less than all, of the
Counterparty’s rights, liabilities, duties and obligations under this Agreement,
with respect to which transfer each of the following conditions is satisfied: 
(a) the Transferee is an Eligible Replacement that is a recognized dealer in
interest rate swaps, (b) as of the date of such transfer neither the Trust nor
the Transferee would be required to withhold or deduct on account of Tax from
any payments under this Agreement, (c) an Event of Default or Termination Event
would not occur as a result of such transfer, (d) the transfer would not
 
43

--------------------------------------------------------------------------------

give rise to a taxable event or any other adverse Tax consequences to the Trust
or its interest holders, as determined by the Trust based upon consultation with
tax counsel, (e) pursuant to a written instrument (the “Transfer Agreement”),
the Transferee acquires and assumes all rights and obligations of the
Counterparty under the Agreement and the relevant Transaction, (f) such Transfer
Agreement is effective to transfer to the Transferee all, but not less than all,
of the Counterparty’s rights and obligations under the Agreement and all
relevant Transactions, (g) the Counterparty will be responsible for any costs or
expenses incurred in connection with such transfer (including any replacement
cost of entering into a replacement transaction), and (h) each of the Rating
Agencies has been given prior written notice of such transfer and the Rating
Agency Condition is satisfied.
 
H. “Rating Agency” means, with respect to any date of determination, S&P, to the
extent that such rating agency is then rating any of the securities.
 
I. “Rating Agency Condition” means, for an action or request and with respect to
a Rating Agency, that, according to the then-current policies of the relevant
Rating Agency for that action or request, the Rating Agency has provided notice
that the proposed action or request will not result in a downgrade or withdrawal
of its then-current rating on any of the Class A Notes.
 
J. “Relevant Entities” or, individually, a “Relevant Entity”, means the
Counterparty and any guarantor under an Eligible Guarantee in respect of all of
the Counterparty’s present and future obligations under this Agreement.
 
K. “S&P” means S&P Global Ratings, a Standard & Poor’s Financial Services LLC
business.
 
L. “S&P Collateral Option” means one of three options (referred to herein as S&P
Strong Collateral Framework, S&P Adequate Collateral Framework and S&P Moderate
Collateral Framework) to be elected pursuant to Part 5(k) (S&P Collateral
Options) which combine certain minimum eligible counterparty ratings, collateral
amounts and remedy periods specified in this Agreement to support the maximum
potential rating of the Class A Notes.
 
M. “S&P Eligible Replacement” means either (a) an entity with Initial S&P
Required Rating or (b) an entity with the Subsequent S&P Required Rating,
provided that such entity complies with the provisions of Part 5(l)(1)(A) or
Part 5(l)(1)(B)(ii) (“Initial S&P Ratings Event”) with respect to its own
obligations under the Agreement.
 
N. “Subsequent S&P Required Ratings” means, with respect to an entity, such
entity’s RCR, or, if no such rating is published by S&P, such entity’s long-term
issuer credit rating is:
 


(i)
equal to or higher than the highest rated outstanding Class A Notes; or

 


(ii)
if the highest rated outstanding Class A Notes have a rating of “AAA(sf)”,
“BBB+”, or above; or

 



(iii)
if the highest rated outstanding Class A Notes have a rating of “AA(sf)”, “BBB”
or above; or

 
44

--------------------------------------------------------------------------------


(iv)
if the highest rated outstanding Class A Notes have a rating of “A+(sf)”, “BBB-”
or above; or

 


(v)
if the highest rated outstanding Class A Notes have a rating of “A(sf)”, the
RCR, or, if no such rating is published by S&P, such entity’s long-term issuer
credit rating equal to three notches below the rating of the highest rated
outstanding Class A Notes or above.

 
(5) Fitch Downgrade Definitions. For the purposes of Part 5(m) hereof, the
following definitions apply:
 
A. “Eligible Guarantee” means an unconditional and irrevocable guarantee of all
present and future obligations (for the avoidance of doubt, including but not
limited to payment obligations as well as obligations to post collateral) of
Counterparty or an Eligible Replacement to the Trust under this Agreement that
is provided by an Eligible Guarantor as principal debtor rather than surety and
is directly enforceable by the Trust, where either (A) a law firm has given a
legal opinion confirming that none of the guarantor’s payments to the Trust
under such guarantee will be subject to withholding for tax or (B) such
guarantee provides that, in the event that any of such guarantor’s payments to
the Trust are subject to withholding for tax, such guarantor is required to pay
such additional amount as is necessary to ensure that the net amount actually
received by the Trust (free and clear of any withholding tax) will equal the
full amount the Trust would have received had no such withholding been
required.  In addition, each guarantee proposed to become an Eligible Guarantee
shall also satisfy the Rating Agency Condition prior to its becoming an Eligible
Guarantee.
 
B. “Eligible Guarantor” means, with respect to Fitch, an entity having a credit
rating equal to at least the First Trigger Required Rating.
 
C. “Eligible Replacement” means (A) with respect to Fitch, an entity with the
First Trigger Required Ratings or (B) an entity whose present and future
obligations owing to the Trust are guaranteed pursuant to an Eligible Guarantee
provided by an Eligible Guarantor.
 
D.  “First Trigger Required Ratings” means, with respect to Counterparty, the
guarantor under an Eligible Guarantee or an Eligible Replacement, either (i) the
derivative counterparty ratings, or if not assigned or applicable, the unsecured
long-term senior debt obligations of the entity are rated “A” or above by Fitch
or (ii) the derivative counterparty ratings, or if not assigned or applicable,
the unsecured and unsubordinated short-term debt obligations of the entity are
rated “F1” or above by Fitch.
 
E. “Fitch” means Fitch, Inc. or any successor to its rating business.
 
F. “Permitted Transfer” means a transfer by novation by the Counterparty to a
transferee (the “Transferee”) of all, but not less than all, of the
Counterparty’s rights, liabilities, duties and obligations under this Agreement,
with respect to which transfer each of the following conditions is satisfied: 
(a) the Transferee is an Eligible Replacement that is a recognized dealer in
interest rate swaps, (b) as of the date of such transfer neither the Trust nor
the Transferee would be required to withhold or deduct on account of Tax from
any payments under this Agreement, (c) an Event of Default or Termination Event
would not occur as a result of such transfer, (d) the transfer would not
 
45

--------------------------------------------------------------------------------

give rise to a taxable event or any other adverse Tax consequences to the Trust
or its interest holders, as determined by the Trust based upon consultation with
tax counsel, (e) pursuant to a written instrument (the “Transfer Agreement”),
the Transferee acquires and assumes all rights and obligations of the
Counterparty under the Agreement and the relevant Transaction, (f) such Transfer
Agreement is effective to transfer to the Transferee all, but not less than all,
of the Counterparty’s rights and obligations under the Agreement and all
relevant Transactions, (g) the Counterparty will be responsible for any costs or
expenses incurred in connection with such transfer (including any replacement
cost of entering into a replacement transaction), and (h) each of the Rating
Agencies has been given prior written notice of such transfer and the Rating
Agency Condition is satisfied.
 
G. “Rating Agency” means, with respect to any date of determination, Fitch, to
the extent that such rating agency is then rating any of the Class A Notes.
 
H. “Rating Agency Condition” means, for an action or request and with respect to
a Rating Agency, that, according to the then-current policies of the relevant
Rating Agency for that action or request, the Rating Agency has provided notice
that the proposed action or request will not result in a downgrade or withdrawal
of its then-current rating on any of the Class A Notes.
 
I. “Second Trigger Required Ratings” means, with respect to the Counterparty,
the guarantor under an Eligible Guarantee or an Eligible Replacement either (i)
the derivative counterparty ratings or, if not assigned or applicable, the
unsecured long-term senior debt obligations of the entity are rated "BBB+" or
above by Fitch or (ii) the derivative counterparty ratings or, if not assigned
or applicable, the unsecured and unsubordinated short-term debt obligations of
the entity are rated "F2" or above by Fitch.
 


 


 




[Signature Page Follows]








46

--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties have executed this Schedule on the respective
dates specified below with effect from the date specified on the first page of
this Agreement.
 
WELLS FARGO BANK, NATIONAL ASSOCIATION
 
VERIZON OWNER TRUST 2019-C


By: Wilmington Trust, National Association,
not in its individual capacity but solely as Owner Trustee of Verizon Owner
Trust 2019-C
 
 
By:  /s/ Roger H. Heintzelman                          
Name: Roger H. Heintzelman
Title: Authorized Signatory
Date: September 27, 2019
 
By:  /s/ Drew Davis                                      

Name:  Drew Davis
Title: Vice President
Date: October 1, 2019



 




47

--------------------------------------------------------------------------------

Schedule I
 
Verizon Affiliate
 
Cellco Partnership
Alltel Corporation
Los Angeles SMSA Limited Partnership, a California Limited Partnership
Chicago SMSA Limited Partnership
New York SMSA Limited Partnership
GTE Mobilnet of South Texas Limited Partnership
GTE Mobilnet of California Limited Partnership
Sacramento-Valley Limited Partnership
Verizon Wireless of the East LP
GTE Mobilnet of Indiana Limited Partnership
Seattle SMSA Limited Partnership
Pittsburgh SMSA Limited Partnership
CommNet Cellular Inc.
Fresno MSA Limited Partnership
Gold Creek Cellular of Montana Limited Partnership
Bell Atlantic Mobile Systems LLC
ALLTEL Communications of North Carolina Limited Partnership
Verizon Wireless (VAW) LLC
Omaha Cellular Telephone Company
Rural Cellular Corporation
AirTouch Cellular Inc.
Allentown SMSA Limited Partnership
GTE Mobilnet of Fort Wayne Limited Partnership
GTE Wireless of the Midwest Incorporated
Illinois RSA 6 and 7 Limited Partnership
Northeast Pennsylvania SMSA Limited Partnership
Orange County - Poughkeepsie Limited Partnership









48

--------------------------------------------------------------------------------

(Bilateral Form)
(ISDA Agreements Subject to New York Law Only)

ISDA®
International Swaps and Derivatives Association, Inc.


CREDIT SUPPORT ANNEX
 
to the Schedule to the
2002 ISDA Master Agreement


dated as of October 1, 2019

 
between
 
Wells Fargo Bank, National Association
 
Verizon Owner Trust 2019-C
    and    (“Party A”)    (“Party B”)



This Annex supplements, forms part of, and is subject to, the above-referenced
Agreement, is part of its Schedule and is a Credit Support Document under this
Agreement with respect to each party.


Accordingly, the parties agree as follows:


Paragraph 1. Interpretation


(a) Definitions and Inconsistency. Capitalized terms not otherwise defined
herein or elsewhere in this Agreement have the meanings specified pursuant to
Paragraph 12, and all references in this Annex to Paragraphs
are to Paragraphs of this Annex. In the event of any inconsistency between this
Annex and the other provisions of this Schedule, this Annex will prevail, and in
the event of any inconsistency between Paragraph 13 and the
other provisions of this Annex, Paragraph 13 will prevail.


(b) Secured Party and Pledgor. All references in this Annex to the “Secured
Party” will be to either party when acting in that capacity and all
corresponding references to the “Pledgor” will be to the other party when
acting in that capacity; provided, however, that if Other Posted Support is held
by a party to this Annex, all references herein to that party as the Secured
Party with respect to that Other Posted Support will be to that party
as the beneficiary thereof and will not subject that support or that party as
the beneficiary thereof to provisions of law generally relating to security
interests and secured parties.


Paragraph 2. Security Interest


Each party, as the Pledgor, hereby pledges to the other party, as the Secured
Party, as security for its Obligations, and grants to the Secured Party a first
priority continuing security interest in, lien on and right of Set-off against
all Posted Collateral Transferred to or received by the Secured Party hereunder.
Upon the Transfer by the Secured Party to the Pledgor of Posted Collateral, the
security interest and lien granted hereunder on that Posted Collateral
will be released immediately and, to the extent possible, without any further
action by either party.



Paragraph 3. Credit Support Obligations


(a) Delivery Amount. Subject to Paragraphs 4 and 5, upon a demand made by the
Secured Party on or promptly

--------------------------------------------------------------------------------

following a Valuation Date, if the Delivery Amount for that Valuation Date
equals or exceeds the Pledgor’s Minimum Transfer Amount, then the Pledgor will
Transfer to the Secured Party Eligible Credit Support having a Value as of the
date of Transfer at least equal to the applicable Delivery Amount (rounded
pursuant to Paragraph 13). Unless otherwise specified in Paragraph 13, the
“Delivery Amount” applicable to the Pledgor for any Valuation Date will equal
the amount by which:


(i) the Credit Support Amount


exceeds


(ii) the Value as of that Valuation Date of all Posted Credit Support held by
the Secured Party.


(b) Return Amount. Subject to Paragraphs 4 and 5, upon a demand made by the
Pledgor on or promptly following a Valuation Date, if the Return Amount for that
Valuation Date equals or exceeds the Secured Party’s Minimum Transfer Amount,
then the Secured Party will Transfer to the Pledgor Posted
Credit Support specified by the Pledgor in that demand having a Value as of the
date of Transfer as close as practicable to the applicable Return Amount
(rounded pursuant to Paragraph 13). Unless otherwise specified in Paragraph 13,
the “Return Amount” applicable to the Secured Party for any Valuation Date will
equal the amount by which:


(i) the Value as of that Valuation Date of all Posted Credit Support held by the
Secured Party


exceeds


(ii) the Credit Support Amount.


“Credit Support Amount” means, unless otherwise specified in Paragraph 13, for
any Valuation Date (i) the Secured Party’s Exposure for that Valuation Date plus
(ii) the aggregate of all Independent Amounts applicable to the Pledgor, if any,
minus (iii) all Independent Amounts applicable to the Secured Party, if any,
minus (iv) the Pledgor’s Threshold; provided, however, that the Credit Support
Amount will be deemed to be zero whenever the calculation of Credit Support
Amount yields a number less than zero.


Paragraph 4. Conditions Precedent, Transfer Timing, Calculations and
Substitutions


(a) Conditions Precedent. Each Transfer obligation of the Pledgor under
Paragraphs 3 and 5 and of the Secured Party under Paragraphs 3, 4(d)(ii), 5 and
6(d) is subject to the conditions precedent that:


(i) no Event of Default, Potential Event of Default or Specified Condition has
occurred and is continuing with respect to the other party; and


(ii) no Early Termination Date for which any unsatisfied payment obligations
exist has occurred or been designated as the result of an Event of Default or
Specified Condition with respect to the other party.


(b) Transfer Timing. Subject to Paragraphs 4(a) and 5 and unless otherwise
specified, if a demand for the Transfer of Eligible Credit Support or Posted
Credit Support is made by the Notification Time, then the relevant Transfer will
be made not later than the close of business on the next Local Business Day; if
a demand is made after the Notification Time, then the relevant Transfer will be
made not later than the close of business on the second Local Business Day
thereafter.


(c) Calculations. All calculations of Value and Exposure for purposes of
Paragraphs 3 and 6(d) will be made by the Valuation Agent as of the Valuation
Time. The Valuation Agent will notify each party (or the other party,
if the Valuation Agent is a party) of its calculations not later than the
Notification Time on the Local Business Day following the applicable Valuation
Date (or in the case of Paragraph 6(d), following the date of calculation).


(d) Substitutions.


(i) Unless otherwise specified in Paragraph 13, upon notice to the Secured Party
specifying the items of

2

--------------------------------------------------------------------------------

Posted Credit Support to be exchanged, the Pledgor may, on any Local Business
Day, Transfer to the Secured Party substitute Eligible Credit Support (the
“Substitute Credit Support”); and


(ii) subject to Paragraph 4(a), the Secured Party will Transfer to the Pledgor
the items of Posted Credit Support specified by the Pledgor in its notice not
later than the Local Business Day following the date on which the Secured Party
receives the Substitute Credit Support, unless otherwise specified in
Paragraph 13 (the “Substitution Date”); provided that the Secured Party will
only be obligated to Transfer Posted Credit Support with a Value as of the date
of Transfer of that Posted Credit Support equal to the Value as of that date of
the Substitute Credit Support.


Paragraph 5. Dispute Resolution


If a party (a “Disputing Party”) disputes (I) the Valuation Agent’s calculation
of a Delivery Amount or a Return Amount or (II) the Value of any Transfer of
Eligible Credit Support or Posted Credit Support, then (1) the Disputing Party
will notify the other party and the Valuation Agent (if the Valuation Agent is
not the other party) not later than the close of business on the Local Business
Day following (X) the date that the demand is made under Paragraph 3 in the case
of (I) above or (Y) the date of Transfer in the case of (II) above, (2) subject
to Paragraph 4(a), the appropriate party will Transfer the undisputed amount to
the other party not later than the close of business on the Local Business Day
following (X) the date that the demand is made under Paragraph 3 in the case of
(I) above or (Y) the date of Transfer in the case of (II) above, (3) the parties
will consult with each other in an attempt to resolve the dispute and (4) if
they fail to resolve the dispute by the Resolution Time, then:


(i) In the case of a dispute involving a Delivery Amount or Return Amount,
unless otherwise specified in Paragraph 13, the Valuation Agent will recalculate
the Exposure and the Value as of the Recalculation Date by:


(A) utilizing any calculations of Exposure for the Transactions (or Swap
Transactions) that the parties have agreed are not in dispute;


(B) calculating the Exposure for the Transactions (or Swap Transactions) in
dispute by seeking four actual quotations at mid-market from Reference
Market-makers for purposes of calculating Market Quotation, and taking the
arithmetic average of those obtained; provided that if four quotations are not
available for a particular Transaction (or Swap Transaction), then fewer than
four quotations may be used for that Transaction (or Swap Transaction); and if
no quotations are available for a particular Transaction (or Swap Transaction),
then the Valuation Agent’s original calculations will be used for that
Transaction (or Swap Transaction); and


(C) utilizing the procedures specified in Paragraph 13 for calculating the
Value, if disputed, of Posted Credit Support.


(ii) In the case of a dispute involving the Value of any Transfer of Eligible
Credit Support or Posted Credit Support, the Valuation Agent will recalculate
the Value as of the date of Transfer pursuant to Paragraph 13.


Following a recalculation pursuant to this Paragraph, the Valuation Agent will
notify each party (or the other party, if the Valuation Agent is a party) not
later than the Notification Time on the Local Business Day following the
Resolution Time. The appropriate party will, upon demand following that notice
by the Valuation Agent or a resolution pursuant to (3) above and subject to
Paragraphs 4(a) and 4(b), make the appropriate Transfer.



 
Paragraph 6. Holding and Using Posted Collateral


(a) Care Of Posted Collateral. Without limiting the Secured Party’s rights under
Paragraph 6(c), the Secured

3

--------------------------------------------------------------------------------

Party will exercise reasonable care to assure the safe custody of all Posted
Collateral to the extent required by applicable law, and in any event the
Secured Party will be deemed to have exercised reasonable care if it
exercises at least the same degree of care as it would exercise with respect to
its own property. Except as specified in the preceding sentence, the Secured
Party will have no duty with respect to Posted Collateral,
including, without limitation, any duty to collect any Distributions, or enforce
or preserve any rights pertaining thereto.


(b) Eligibility to Hold Posted Collateral; Custodians.


(i) General. Subject to the satisfaction of any conditions specified in
Paragraph 13 for holding Posted Collateral, the Secured Party will be entitled
to hold Posted Collateral or to appoint an agent (a “Custodian”) to hold Posted
Collateral for the Secured Party. Upon notice by the Secured Party to the
Pledgor of the appointment of a Custodian, the Pledgor’s obligations to make any
Transfer will be discharged by making the Transfer to that Custodian. The
holding of Posted Collateral by a Custodian will be deemed to be the holding of
that Posted Collateral by the Secured Party for which the Custodian is acting.


(ii) Failure to Satisfy Conditions. If the Secured Party or its Custodian fails
to satisfy any conditions for holding Posted Collateral, then upon a demand made
by the Pledgor, the Secured Party will, not later than five Local Business Days
after the demand, Transfer or cause its Custodian to Transfer all Posted
Collateral held by it to a Custodian that satisfies those conditions or to the
Secured Party if it satisfies those conditions.


(iii) Liability. The Secured Party will be liable for the acts or omissions of
its Custodian to the same extent that the Secured Party would be liable
hereunder for its own acts or omissions.


(c) Use of Posted Collateral. Unless otherwise specified in Paragraph 13 and
without limiting the rights and obligations of the parties under Paragraphs 3,
4(d)(ii), 5, 6(d) and 8, if the Secured Party is not a Defaulting Party
or an Affected Party with respect to a Specified Condition and no Early
Termination Date has occurred or been designated as the result of an Event of
Default or Specified Condition with respect to the Secured Party, then the
Secured Party will, notwithstanding Section 9-207 of the New York Uniform
Commercial Code, have the right to:


(i) sell, pledge, rehypothecate, assign, invest, use, commingle or otherwise
dispose of, or otherwise use in its business any Posted Collateral it holds,
free from any claim or right of any nature whatsoever of the Pledgor, including
any equity or right of redemption by the Pledgor; and


(ii) register any Posted Collateral in the name of the Secured Party, its
Custodian or a nominee for either.


For purposes of the obligation to Transfer Eligible Credit Support or Posted
Credit Support pursuant to Paragraphs 3 and 5 and any rights or remedies
authorized under this Agreement, the Secured Party will be deemed to continue to
hold all Posted Collateral and to receive Distributions made thereon, regardless
of whether the Secured Party has exercised any rights with respect to any Posted
Collateral pursuant to (i) or (ii) above.


(d) Distributions and Interest Amount.


(i) Distributions. Subject to Paragraph 4(a), if the Secured Party receives or
is deemed to receive Distributions on a Local Business Day, it will Transfer to
the Pledgor not later than the following Local Business Day any Distributions it
receives or is deemed to receive to the extent that a Delivery Amount would not
be created or increased by that Transfer, as calculated by the Valuation Agent
(and the date of calculation will be deemed to be a Valuation Date for this
purpose).


 (ii) Interest Amount. Unless otherwise specified in Paragraph 13 and subject to
Paragraph 4(a), in lieu of any interest, dividends or other amounts paid or
deemed to have been paid with respect to Posted Collateral in the form of Cash
(all of which may be retained by the Secured Party), the Secured Party
will Transfer to the Pledgor at the times specified in Paragraph 13 the Interest
Amount to the extent that a Delivery Amount would not be created or increased by
that Transfer, as calculated by the Valuation Agent (and the date of calculation
will be deemed to be a Valuation Date for this purpose). The Interest Amount or
portion thereof not Transferred pursuant to this Paragraph will
constitute Posted Collateral in the form of Cash and will be

4

--------------------------------------------------------------------------------

subject to the security interest granted under Paragraph 2.


Paragraph 7. Events of Default


For purposes of Section 5(a)(iii)(l) of this Agreement, an Event of Default will
exist with respect to a party if:


(i) that party fails (or fails to cause its Custodian) to make, when due, any
Transfer of Eligible Collateral, Posted Collateral or the Interest Amount, as
applicable, required to be made by it and that failure continues for two Local
Business Days after notice of that failure is given to that party;


(ii) that party fails to comply with any restriction or prohibition specified in
this Annex with respect to any of the rights specified in Paragraph 6(c) and
that failure continues for five Local Business Days after notice of that failure
is given to that party; or


(iii) that party fails to comply with or perform any agreement or obligation
other than those specified in Paragraphs 7(i) and 7(ii) and that failure
continues for 30 days after notice of that failure is given to that party.


Paragraph 8. Certain Rights and Remedies


(a) Secured Party’s Rights and Remedies. If at any time (1) an Event of Default
or Specified Condition with respect to the Pledgor has occurred and is
continuing or (2) an Early Termination Date has occurred or been designated as
the result of an Event of Default or Specified Condition with respect to the
Pledgor, then, unless the Pledgor has paid in full all of its Obligations that
are then due, the Secured Party may exercise one or more of the following rights
and remedies:


(i) all rights and remedies available to a secured party under applicable law
with respect to Posted Collateral held by the Secured Party;


(ii) any other rights and remedies available to the Secured Party under the
terms of Other Posted Support, if any;


(iii) the right to Set-off any amounts payable by the Pledgor with respect to
any Obligations against any Posted Collateral or the Cash equivalent of any
Posted Collateral held by the Secured Party (or any obligation of the Secured
Party to Transfer that Posted Collateral); and


(iv) the right to liquidate any Posted Collateral held by the Secured Party
through one or more public or private sales or other dispositions with such
notice, if any, as may be required under applicable law, free from any claim or
right of any nature whatsoever of the Pledgor, including any equity or right of
redemption by the Pledgor (with the Secured Party having the right to purchase
any or all of the Posted Collateral to be sold) and to apply the proceeds (or
the Cash equivalent thereof) from the liquidation of the Posted Collateral to
any amounts payable by the Pledgor with respect to any Obligations in that order
as the Secured Party may elect.


Each party acknowledges and agrees that Posted Collateral in the form of
securities may decline speedily in value and is of a type customarily sold on a
recognized market, and, accordingly, the Pledgor is not entitled to prior
notice of any sale of that Posted Collateral by the Secured Party, except any
notice that is required under applicable law and cannot be waived.


 (b)              Pledgor’s Rights and Remedies. If at any time an Early
Termination Date has occurred or been designated as the result of an Event of
Default or Specified Condition with respect to the Secured Party, then (except
in the case of an Early Termination Date relating to less than all Transactions
(or Swap Transactions) where the Secured Party has paid in full all of its
obligations that are then due under Section 6(e) of this Agreement):


(i) the Pledgor may exercise all rights and remedies available to a pledgor
under applicable law with respect to Posted Collateral held by the Secured
Party;

5

--------------------------------------------------------------------------------

(ii) the Pledgor may exercise any other rights and remedies available to the
Pledgor under the terms of Other Posted Support, if any;


(iii) the Secured Party will be obligated immediately to Transfer all Posted
Collateral and the Interest Amount to the Pledgor; and


(iv) to the extent that Posted Collateral or the Interest Amount is not so
Transferred pursuant to (iii) above, the Pledgor may:


(A) Set-off any amounts payable by the Pledgor with respect to any Obligations
against any Posted Collateral or the Cash equivalent of any Posted Collateral
held by the Secured Party (or any obligation of the Secured Party to Transfer
that Posted Collateral); and


(B) to the extent that the Pledgor does not Set-off under (iv)(A) above,
withhold payment of any remaining amounts payable by the Pledgor with respect to
any Obligations, up to the Value of any remaining Posted Collateral held by the
Secured Party, until that Posted Collateral is Transferred to the Pledgor.


(c) Deficiencies and Excess Proceeds. The Secured Party will Transfer to the
Pledgor any proceeds and Posted Credit Support remaining after liquidation,
Set-off and/or application under Paragraphs 8(a) and 8(b) after satisfaction in
full of all amounts payable by the Pledgor with respect to any Obligations; the
Pledgor in all events will remain liable for any amounts remaining unpaid after
any liquidation, Set-off and/or application under Paragraphs 8(a) and 8(b).


(d) Final Returns. When no amounts are or thereafter may become payable by the
Pledgor with respect to any Obligations (except for any potential liability
under Section 2(d) of this Agreement), the Secured Party will Transfer to the
Pledgor all Posted Credit Support and the Interest Amount, if any.


Paragraph 9. Representations


Each party represents to the other party (which representations will be deemed
to be repeated as of each date on which it, as the Pledgor, Transfers Eligible
Collateral) that:


(i) it has the power to grant a security interest in and lien on any Eligible
Collateral it Transfers as the Pledgor and has taken all necessary actions to
authorize the granting of that security interest and lien;


(ii) it is the sole owner of or otherwise has the right to Transfer all Eligible
Collateral it Transfers to the Secured Party hereunder, free and clear of any
security interest, lien, encumbrance or other restrictions other than the
security interest and lien granted under Paragraph 2;


(iii) upon the Transfer of any Eligible Collateral to the Secured Party under
the terms of this Annex, the Secured Party will have a valid and perfected first
priority security interest therein (assuming that any central clearing
corporation or any third-party financial intermediary or other entity not within
the control of the Pledgor involved in the Transfer of that Eligible Collateral
gives the notices and takes the action required of it under applicable law for
perfection of that interest); and


(iv) the performance by it of its obligations under this Annex will not result
in the creation of any security interest, lien or other encumbrance on any
Posted Collateral other than the security interest and lien granted under
Paragraph 2.
 
Paragraph 10. Expenses


(a)             General. Except as otherwise provided in Paragraphs 10(b) and
10(c), each party will pay its own costs and expenses in connection with
performing its obligations under this Annex and neither party will be liable for
any costs and expenses incurred by the other party in connection herewith.


(b)              Posted Credit Support. The Pledgor will promptly pay when due
all taxes, assessments or charges of any nature that are imposed with respect to
Posted Credit Support held by the Secured Party upon becoming  aware

6

--------------------------------------------------------------------------------

of the same, regardless of whether any portion of that Posted Credit Support is
subsequently disposed of under Paragraph 6(c), except for those taxes,
assessments and charges that result from the exercise of the Secured
Party’s rights under Paragraph 6(c).


(c) Liquidation/Application of Posted Credit Support. All reasonable costs and
expenses incurred by or on behalf of the Secured Party or the Pledgor in
connection with the liquidation and/or application of any Posted
Credit Support under Paragraph 8 will be payable, on demand and pursuant to the
Expenses Section of this Agreement, by the Defaulting Party or, if there is no
Defaulting Party, equally by the parties.


Paragraph 11. Miscellaneous


(a) Default Interest. A Secured Party that fails to make, when due, any Transfer
of Posted Collateral or the Interest Amount will be obligated to pay the Pledgor
(to the extent permitted under applicable law) an amount equal to interest at
the Default Rate multiplied by the Value of the items of property that
were required to be Transferred, from (and including) the date that Posted
Collateral or Interest Amount was required to be Transferred to (but excluding)
the date of Transfer of that Posted Collateral or Interest Amount.
This interest will be calculated on the basis of daily compounding and the
actual number of days elapsed.


(b) Further Assurances. Promptly following a demand made by a party, the other
party will execute, deliver, file and record any financing statement, specific
assignment or other document and take any other action that may be necessary or
desirable and reasonably requested by that party to create, preserve, perfect or
validate any security interest or lien granted under Paragraph 2, to enable that
party to exercise or enforce its rights under this Annex with respect to Posted
Credit Support or an Interest Amount or to effect or document a release of a
security interest on Posted Collateral or an Interest Amount.


(c) Further Protection. The Pledgor will promptly give notice to the Secured
Party of, and defend against, any suit, action, proceeding or lien that involves
Posted Credit Support Transferred by the Pledgor or that could
adversely affect the security interest and lien granted by it under Paragraph 2,
unless that suit, action, proceeding or lien results from the exercise of the
Secured Party’s rights under Paragraph 6(c).


(d) Good Faith and Commercially Reasonable Manner. Performance of all
obligations under this Annex, including, but not limited to, all calculations,
valuations and determinations made by either party, will be made in good faith
and in a commercially reasonable manner.


(e) Demands and Notices. All demands and notices made by a party under this
Annex will be made as specified in the Notices Section of this Agreement, except
as otherwise provided in Paragraph 13.


(f) Specifications of Certain Matters. Anything referred to in this Annex as
being specified in Paragraph 13 also may be specified in one or more
Confirmations or other documents and this Annex will be construed accordingly.

 
Paragraph 12. Definitions as Used in this Annex:


As used in this Annex:


“Cash” means the lawful currency of the United States of America.


“Credit Support Amount” has the meaning specified in Paragraph 3.


“Custodian” has the meaning specified in Paragraphs 6(b)(i) and 13.

7

--------------------------------------------------------------------------------

“Delivery Amount” has the meaning specified in Paragraph 3(a).


“Disputing Party” has the meaning specified in Paragraph 5.


“Distributions” means with respect to Posted Collateral other than Cash, all
principal, interest and other payments and distributions of cash or other
property with respect thereto, regardless of whether the Secured Party has
disposed of that Posted Collateral under Paragraph 6(c). Distributions will not
include any item of property acquired by the Secured Party upon any disposition
or liquidation of Posted Collateral or, with respect to any Posted Collateral in
the form of Cash, any distributions on that collateral, unless otherwise
specified herein.


“Eligible Collateral” means, with respect to a party, the items, if any,
specified as such for that party in Paragraph 13.


“Eligible Credit Support” means Eligible Collateral and Other Eligible Support.


“Exposure” means for any Valuation Date or other date for which Exposure is
calculated and subject to Paragraph 5 in the case of a dispute, the amount, if
any, that would be payable to a party that is the Secured Party by the other
party (expressed as a positive number) or by a party that is the Secured Party
to the other party (expressed as a negative number) pursuant to Section
6(e)(ii)(2)(A) of this Agreement as if all Transactions (or Swap Transactions)
were being terminated as of the relevant Valuation Time; provided that Market
Quotation will be determined by the Valuation Agent using its estimates at
mid-market of the amounts that would be paid for Replacement Transactions (as
that term is defined in the definition of “Market Quotation”).


“Independent Amount” means, with respect to a party, the amount specified as
such for that party in Paragraph 13; if no amount is specified, zero.


“Interest Amount” means, with respect to an Interest Period, the aggregate sum
of the amounts of interest calculated for each day in that Interest Period on
the principal amount of Posted Collateral in the form of Cash
held by the Secured Party on that day, determined by the Secured Party for each
such day as follows:


(x) the amount of that Cash on that day; multiplied by


(y) the Interest Rate in effect for that day; divided by


(z) 360.


“Interest Period” means the period from (and including) the last Local Business
Day on which an Interest Amount was Transferred (or, if no Interest Amount has
yet been Transferred, the Local Business Day on which Posted Collateral in the
form of Cash was Transferred to or received by the Secured Party) to (but
excluding) the Local Business Day on which the current Interest Amount is to be
Transferred.


“Interest Rate” means the rate specified in Paragraph 13.


“Local Business Day,” unless otherwise specified in Paragraph 13, has the
meaning specified in the Definitions Section of this Agreement, except that
references to a payment in clause (b) thereof will be deemed to include
a Transfer under this Annex.


 “Minimum Transfer Amount” means, with respect to a party, the amount specified
as such for that party in Paragraph 13; if no amount is specified, zero.


“Notification Time” has the meaning specified in Paragraph 13.


“Obligations” means, with respect to a party, all present and future obligations
of that party under this Agreement and any additional obligations specified for
that party in Paragraph 13.


“Other Eligible Support” means, with respect to a party, the items, if any,
specified as such for that party in Paragraph 13.


“Other Posted Support” means all Other Eligible Support Transferred to the
Secured Party that remains in effect

8

--------------------------------------------------------------------------------

for the benefit of that Secured Party.


“Pledgor” means either party, when that party (i) receives a demand for or is
required to Transfer Eligible Credit Support under Paragraph 3(a) or (ii) has
Transferred Eligible Credit Support under Paragraph 3(a).


“Posted Collateral” means all Eligible Collateral, other property,
Distributions, and all proceeds thereof that have been Transferred to or
received by the Secured Party under this Annex and not Transferred
to the Pledgor pursuant to Paragraph 3(b), 4(d)(ii) or 6(d)(i) or released by
the Secured Party under Paragraph 8. Any Interest Amount or portion thereof not
Transferred pursuant to Paragraph 6(d)(ii) will constitute Posted Collateral in
the form of Cash.


“Posted Credit Support” means Posted Collateral and Other Posted Support.


“Recalculation Date” means the Valuation Date that gives rise to the dispute
under Paragraph 5; provided, however, that if a subsequent Valuation Date occurs
under Paragraph 3 prior to the resolution of the dispute, then the
“Recalculation Date” means the most recent Valuation Date under Paragraph 3.


“Resolution Time” has the meaning specified in Paragraph 13.


“Return Amount” has the meaning specified in Paragraph 3(b).


“Secured Party” means either party, when that party (i) makes a demand for or is
entitled to receive Eligible Credit Support under Paragraph 3(a) or (ii) holds
or is deemed to hold Posted Credit Support.


“Specified Condition” means, with respect to a party, any event specified as
such for that party in Paragraph 13.


“Substitute Credit Support” has the meaning specified in Paragraph 4(d)(i).


“Substitution Date” has the meaning specified in Paragraph 4(d)(ii).


“Threshold” means, with respect to a party, the amount specified as such for
that party in Paragraph 13; if no amount is specified, zero.


“Transfer” means, with respect to any Eligible Credit Support, Posted Credit
Support or Interest Amount, and in accordance with the instructions of the
Secured Party, Pledgor or Custodian, as applicable:


(i) in the case of Cash, payment or delivery by wire transfer into one or more
bank accounts specified by the recipient;


(ii) in the case of certificated securities that cannot be paid or delivered by
book-entry, payment or delivery in appropriate physical form to the recipient or
its account accompanied by any duly executed instruments of transfer,
assignments in blank, transfer tax stamps and any other documents necessary to
constitute a legally valid transfer to the recipient;


(iii) in the case of securities that can be paid or delivered by book-entry, the
giving of written instructions to the relevant depository institution or other
entity specified by the recipient, together with a written copy thereof to the
recipient, sufficient if complied with to result in a legally effective
transfer of the relevant interest to the recipient; and


(iv) in the case of Other Eligible Support or Other Posted Support, as specified
in Paragraph 13.


 “Valuation Agent” has the meaning specified in Paragraph 13.


“Valuation Date” means each date specified in or otherwise determined pursuant
to Paragraph 13.


“Valuation Percentage” means, for any item of Eligible Collateral, the
percentage specified in Paragraph 13.


“Valuation Time” has the meaning specified in Paragraph 13.


“Value” means for any Valuation Date or other date for which Value is calculated
and subject to Paragraph 5

9

--------------------------------------------------------------------------------

in the case of a dispute, with respect to:


(i) Eligible Collateral or Posted Collateral that is:


(A) Cash, the amount thereof, and


(B) A security, the bid price obtained by the Valuation Agent multiplied by
the applicable Valuation Percentage, if any;


(ii) Posted Collateral that consists of items that are not specified as Eligible
Collateral, zero; and


(iii) Other Eligible Support and Other Posted Support, as specified in Paragraph
13.















10

--------------------------------------------------------------------------------

Execution Version




Paragraph 13
to the
CREDIT SUPPORT ANNEX
Dated as of October 1, 2019


between


Wells Fargo Bank, National Association
(“Party A” or “Counterparty”)


and


Verizon Owner Trust 2019-C
(“Party B” or “Trust”)


To the Schedule to the 2002 ISDA Master Agreement between Party A and Party B,
dated as of October 1, 2019 as the same may be amended and modified from time to
time
 

 (a)
Security Interest for “Obligations”.  The term “Obligations” as used in this
Annex includes the following additional obligations.

 
With respect to Party A, not applicable.
 
With respect to Party B, not applicable.
 
(b)          Credit Support Obligations.
 
(i) Delivery Amount, Return Amount and Credit Support Amount.
 


(A)
“The Delivery Amount applicable to the Pledgor for any Valuation Date will equal
the greatest of:

 
(1) the amount by which the (y) S&P Credit Support Amount exceeds the Value
(determined using the S&P Valuation Percentages in Appendix A) or (z) the Fitch
Credit Support Amount exceeds the Value (determined using the Fitch Valuation
Percentages below), as the case may be, of the Pledgor’s Posted Credit Support
(adjusted to include any prior Delivery Amount and to exclude any prior Return
Amount, the transfer of which, in each case, has not yet been completed and for
which the relevant Settlement Day falls on or after such Valuation Date); and
 
(2) if, on any Valuation Date, the Delivery Amount equals or exceeds the
Pledgor’s Minimum Transfer Amount, the Pledgor will transfer to the Secured
Party sufficient Eligible Credit Support to ensure that, immediately following
such transfer, the Delivery Amount shall be zero.
 
With respect to the Trust, “Delivery Amount” shall have the meaning specified in
Paragraph 3(a).
 


(B)
“Return Amount” has the meaning specified in Paragraph 3(b), except that:

 
(i) the sentence beginning “Unless otherwise specified in Paragraph 13” shall be
deleted in its entirety and replaced by the following:
 


Confidential


--------------------------------------------------------------------------------

“The Return Amount applicable to the Secured Party for any Valuation Date will
equal the least of:
 
(1) the amount by which the Value (determined using the S&P Valuation
Percentages in Appendix A or the Fitch Valuation Percentages below, as the case
may be) of the Pledgor’s Posted Credit Support (adjusted to include any prior
Delivery Amount and to exclude any prior Return Amount, the transfer of which,
in each case, has not yet been completed and for which the relevant Settlement
Day falls on or after such Valuation Date) exceeds the S&P Credit Support Amount
or the Fitch Credit Support Amount, as the case may be; and
 
(2) in no event shall the Secured Party be required to transfer any Posted
Credit Support under Paragraph 3(b) if, immediately following such transfer, the
Delivery Amount would be greater than zero.
 
In no event shall the Trust be required to transfer any Posted Credit Support
under Paragraph 3(b) if, immediately following such transfer, the Return Amount
would be greater than zero.
 


 (C)
The term “Credit Support Amount” has the meaning specified in Paragraph 3, as
amended by Paragraph 13; provided, however, that if a Ratings Collateral Trigger
has occurred and is continuing, the term “Credit Support Amount” shall have the
meaning specified under the relevant definition of S&P Credit Support Amount or
Fitch Credit Support Amount, as the case may be, with the Credit Support Amount
being calculated by reference to the S&P Credit Support Amount or Fitch Credit
Support Amount which would result in the Counterparty transferring the greatest
amount of Eligible Credit Support.  Under no circumstances will the Counterparty
be required to transfer more Eligible Credit Support than the greatest amount
calculated in accordance with Paragraph 3 of this Credit Support Annex or S&P
Credit Support Amount or Fitch Credit Support Amount.

 
(ii) Eligible Collateral.  The items below and listed on Appendix A will qualify
as “Eligible Collateral”:
 
Collateral
Fitch Valuation
Percentage
S&P Valuation
Percentage
     
Cash (i.e., USD Cash)
100%
See Appendix A
     
Fixed-rate, coupon-bearing Treasury Securities having a remaining maturity on
such date of not more than one year
97.5%
See Appendix A
     
Fixed-rate, coupon-bearing Treasury Securities having a remaining maturity on
such date of more than one year but not more than three years
96%
 
See Appendix A
     
Fixed-rate, coupon-bearing Treasury Securities having a remaining maturity on
such date of more than three years but not more than five years
93.5%
 
See Appendix A
     
Fixed-rate, coupon-bearing Treasury Securities having a remaining maturity on
such date of more than five years but not more than seven
93%
See Appendix A

12

--------------------------------------------------------------------------------

years
         
Fixed-rate, coupon-bearing Treasury Securities having a remaining maturity on
such date of more than seven years but not more than ten years
91%
See Appendix A
     
Fixed-rate, coupon-bearing Treasury Securities having a remaining maturity on
such date of more than ten years but not more than thirty years
80%
See Appendix A

 
“S&P Valuation Percentages” shall have the meaning set out in Appendix A;
provided that in relation to types of Eligible Credit Support not listed in
Appendix A, the applicable S&P Valuation Percentage shall be as agreed between
Party A and Party B from time to time provided that S&P has confirmed in writing
that such S&P Valuation Percentage will not adversely affect the then current
rating assigned to the Class A Notes by S&P.
 
Notwithstanding the foregoing, the S&P Valuation Percentage with respect to all
Eligible Credit Support shall be deemed to be 100% with respect to a Valuation
Date which is an Early Termination Date.
 
“Fitch Valuation Percentages” means, in respect of each instrument in the above
table, so long as a Fitch Ratings Downgrade Event has occurred pursuant to Part
5(m) of the Schedule to this Agreement, the corresponding percentage in the
column headed “Fitch Valuation Percentage”.
 


(iii)
Other Eligible Support.  The following items will qualify as “Other Eligible
Support” for the party specified:  None.

 


(iv)
Thresholds.

 



(A)
“Independent Amount” means with respect to Party A:  Not applicable.

 
“Independent Amount” means with respect to Party B:  Not applicable.
 


(B)
“Threshold” means, with respect to Counterparty:  The lower of the S&P Threshold
or Fitch Threshold, as applicable.

 
“S&P Threshold” means with respect to the Counterparty:
 
(A) zero if (i) no Relevant Entity has the Initial S&P Required Rating and
(ii) the Collateral Remedy Period has expired; and (B) at any other time,
Infinity.
 
 “Fitch Threshold” means with respect to the Counterparty:
 
(A) the Fitch Threshold shall be zero if a First Trigger Downgrade Event has
occurred and has continued for 14 calendar days since the date of such event;
and (B) at any other time, Infinity.
 
“Threshold” means, with respect to the Trust: Infinity.
 


(C)
“Minimum Transfer Amount” means with respect to the Counterparty and the Trust:
$100,000; provided, however, that if an Event of Default has occurred and is
continuing with respect to the such party or an Additional Termination Event has
occurred in respect of which such party is the Affected Party, the Minimum
Transfer Amount with respect to such party shall be zero.

 
13

--------------------------------------------------------------------------------


(D)
Rounding.  The Delivery Amount and the Return Amount will be rounded up and down
respectively to the nearest integral multiple of $10,000.

 


(E)
“Exposure” has the meaning specified in Paragraph 12, except that (1) after the
word “Agreement” the words “(assuming, for this purpose only, that Part 5(v)
(Close-Out Calculations) of the Schedule is deleted)” shall be inserted and (2)
at the end of the definition of “Exposure”, the words “without assuming that the
terms of such Replacement Transactions are materially less beneficial for the
Secured Party than the terms of this Agreement” shall be added.

 
(c) Valuation and Timing.
 


(i)
“Valuation Agent” means:  Party A; provided, however, if an Event of Default has
occurred and is continuing with respect to Party A, at the request of Party B,
the Valuation Agent shall be an independent leading dealer selected by agreement
between the parties within one Business Day of Party B’s request to appoint a
substitute Valuation Agent who will act as substitute Valuation Agent for so
long as such Event of Default is continuing.  If the parties are unable to agree
on a substitute Valuation Agent, each of the parties shall select an independent
dealer in derivatives who, together, will agree on a third party leading,
independent dealer in derivatives to act as substitute Valuation Agent.  All
determinations by the Valuation Agent and any substitute Valuation Agent shall
be made in good faith and in a commercially reasonable manner.   The fees and
expenses of the substitute Valuation Agent shall be met by Party A.
Notwithstanding anything to the contrary set forth in this Annex, the Valuation
Agent shall not be required to notify Party B of any of the Valuation Agent’s
calculations of Value, Exposure, Delivery Amount or Return Amount under this
Annex unless requested in writing to do so by Party B, in each instance, with
respect to a Valuation Date for which the Threshold for Party A is zero.

 


(ii)
“Valuation Date” means each Local Business Day on which the Threshold applicable
to Party A is zero or a positive Return Amount exists.

 


(iii)
“Valuation Time” means the close of business in the city of the Valuation Agent
on the Local Business Day preceding the Valuation Date or date of calculation,
as applicable; provided that the calculations of Value and Exposure will be made
as of approximately the same time on the same date.

 


(iv)
“Notification Time” means 1:00 p.m., New York time, on a Local Business Day.

 


(v)
Paragraph (i)(B) of the definition of “Value” shall be deleted in its entirety
and replaced with the following: “(i)(B) a security, the bid price obtained by
the Valuation Agent (or, if the Valuation Agent is a Defaulting Party and the
Secured Party has, by way of written notice to the Valuation Agent, nominated
another entity to calculate the Value of securities, such entity) multiplied by
the applicable Valuation Percentage, if any; and”.

 
14

--------------------------------------------------------------------------------

(d)
Conditions Precedent and Secured Party's Rights and Remedies.  For purposes of
Paragraph 8, each Termination Event will be a “Specified Condition” for that
party if the other party has designated an Early Termination Date in connection
with the Termination Event.  For all other purposes of this Annex, each
Termination Event specified below with respect to a party will be a “Specified
Condition” for that party:

 

 
Party A
Party B
Illegality
[  ]
[  ]
Tax Event
[  ]
[  ]
Tax Event Upon Merger
[  ]
[  ]
Credit Event Upon Merger
[  ]
[  ]
The Additional Termination Events specified in Part 1(m) of the Schedule to this
Agreement.
[X]
[  ]
The Additional Termination Event specified in Part 1(n) of the Schedule to this
Agreement.
[  ]
[X]
     

(e)
Substitution.

 
(i)            “Substitution Date” has the meaning specified in Paragraph
4(d)(ii).
 


(ii)
Consent.  If specified here as applicable, then the Pledgor must obtain the
Secured Party's consent for any substitution pursuant to Paragraph 4(d): 
Inapplicable

 

(f)
Dispute Resolution.

 


(i)
“Resolution Time” means 1:00 p.m., New York time, on the Local Business Day
following the date on which the notice is given that gives rise to a dispute
under Paragraph 5.

 


(ii)
Value.  For the purpose of Paragraphs 5(i)(C) and 5(ii), on any date the Value
of Posted Credit Support or of any transfer of Eligible Credit Support or Posted
Credit Support, as the case may be, will be calculated as follows:

 


(A)
with respect to any Eligible Credit Support or Posted Credit Support comprising
securities (“Securities”) the sum of (a)(x) the last bid price on such date for
such Securities on the principal national securities exchange on which such
Securities are listed, multiplied by the applicable Valuation Percentage; or (y)
where any Securities are not listed on a national securities exchange, the bid
price for such Securities quoted as at the close of business on such date by any
principal market maker (which will not be and will be independent from the
Valuation Agent) for such Securities chosen by the Valuation Agent, multiplied
by the applicable Valuation Percentage; or (z) if no such bid price is listed or
quoted for such date, the last bid price listed or quoted (as the case may be),
as of the day next preceding such date on which such prices were available,
multiplied by the applicable Valuation Percentage; plus (b) the accrued interest
where applicable on such Securities (except to the extent that such interest
will have been paid to the Pledgor pursuant to Paragraph 6(d)(ii) or included in
the applicable price referred to in subparagraph (a) above) as of such date,
multiplied by the applicable Valuation Percentage; and

 


(B)
with respect to any Cash, the amount thereof in U.S. dollars multiplied by the
applicable Valuation Percentage.

 


(iii)
Alternative.  The provisions of Paragraph 5 will apply, except to the following
extent:

 
(A) pending the resolution of a dispute, Transfer of the undisputed Value of
Eligible Credit Support or Posted Credit Support involved in the relevant demand
will be due as provided in
 
15

--------------------------------------------------------------------------------

Paragraph 5 if the demand is given by the Notification Time, but will be due on
the second Local Business Day after the demand if the demand is given after the
Notification Time;
 
(B) the Disputing Party need not comply with the provisions of Paragraph
5(ii)(2) if the amount to be Transferred does not exceed the Disputing Party’s
Minimum Transfer Amount; and
 
(C) the terms of Paragraph 5(i)(B) are amended in their entirety as follows:
“(B) calculating the Exposure for the Transactions in dispute by seeking four
actual quotations at mid-market from third parties for purposes of calculating
the relevant Close-out Amount, and taking the arithmetic average of those
obtained; provided that if four quotations are not available for a particular
Transaction, then fewer than four quotations may be used for that Transaction,
and if no quotations are available for a particular Transaction, the parties
will appoint a mutually acceptable leading dealer in the relevant market to make
such calculation and such expense will be shared equally by the parties”.
 
In relation to the foregoing, the Counterparty will, upon request from a Rating
Agency, demonstrate to that Rating Agency, the calculation by the Counterparty
of the Credit Support Amount and the Value of any Posted Collateral and shall
provide notice of the same to the Trust.
 

(g)
Holding and Using Posted Collateral.

 


(i)
Eligibility to Hold Posted Collateral; Custodians.  Notwithstanding anything to
the contrary in Paragraph 6(b), any Posted Collateral shall be held by the
Custodian in the Collateral Account (as hereinafter defined).

 
For the purposes hereof, the Custodian shall be: U.S. Bank National Association,
Wilmington Trust, National Association, or a trust company or a bank or
depository institution organized under the laws of the United States or any
State or any United States branch or agency of a foreign bank or depository
institution that (i) is not affiliated with Party A, (ii) is subject to
supervision and examination by federal or State banking authorities, (iii) has a
short-term deposit rating of “F1+” from Fitch and “A-1+” from S&P, if rated by
S&P, (iv) if the institution holds any Bank Accounts, has a long-term unsecured
debt rating or issuer rating of at least “A” from Fitch and at least “A” from
S&P, if rated by S&P, (v) it is a financial institution located in the United
States having total assets of at least $10,000,000,000, and (vi) if the
institution is organized under the laws of the United States, whose deposits are
insured by the Federal Deposit Insurance Corporation.  In the event that the
Custodian no longer satisfies the criteria set forth in clauses (i) through (vi)
above, Party A and Party B shall use their reasonable best efforts to cause any
Posted Collateral to be moved to another financial institution satisfying the
conditions of clauses (i) through (vi) above within 60 calendar days.
 
(ii)          Use of Posted Collateral.  The provisions of Paragraph 6(c) will
not apply to Party B, provided, that if Party A delivers Posted Collateral in
book-entry form then such Posted Collateral may be registered in the name of the
Custodian or its nominee.
 
(h) Distributions and Interest Amount.
 


(i)
Interest Rate.  The “Interest Rate” will be the actual rate earned on Posted
Collateral in the form of Cash that is held by the Custodian.

 


(ii)
Transfer of Interest Amount.  The Transfer of the Interest Amount will be made
no later than on the first Local Business Day of each calendar month and on any
Local Business Day that Posted Collateral in the form of Cash is Transferred to
the Pledgor pursuant to Paragraph 3(b); provided that the Trust shall not be
obligated to transfer any Interest Amount unless and until it has earned and
received the related Interest Amount.

 
16

--------------------------------------------------------------------------------


(iii)
Alternative to Interest Amount.  The provisions of Paragraph 6(d)(ii) will
apply; provided, however, notwithstanding any other provision in this Agreement
to the contrary, any Interest Amount shall be transferred regardless of whether
a Delivery Amount would be created or increased by that Transfer, and thus such
Interest Amount shall not constitute Posted Collateral and will not be subject
to the security interest granted under Paragraph 2, nor shall it be subject to
the rounding provisions of Paragraph 13(b)(iv)(D).

 


(iv)
“Interest Amount” means, with respect to an Interest Period, any amount of
interest received (net of any deduction or withholding for or on account of any
tax) by the Secured Party during such Interest Period on the principal amount of
the portion of the Posted Credit Support comprised of Cash.

 


(v)
“Distributions” means, with respect to any Eligible Credit Support comprised in
the Posted Credit Support consisting of securities, all principal, interest and
other payments and distributions of cash or other property received (net of any
deduction or withholding for or on account of any tax) by the Secured Party from
time to time.

 


(vi)
“Distribution Date” means, with respect to any Eligible Credit Support comprised
in the Posted Credit Support other than cash, each date on which the Secured
Party receives Distributions or, if that date is not a Valuation Date, the next
following Valuation Date.

 


(vii)
Transfer of Distributions.  The Secured Party shall only be obliged to transfer
Distributions under Paragraph 6(d)(i) if the Valuation Agent has confirmed in
writing that no Delivery Amount would be created or increased by the transfer
(and the date of calculation will be deemed a Valuation Date for this purpose).

 
(i) Other Eligible Support and Other Posted Support.
 
(i)           “Value” with respect to Other Eligible Support and Other Posted
Support means: Inapplicable
 


(ii)
“Transfer” with respect to Other Eligible Support and Other Posted Support
means: Inapplicable

 

(j)
Demands and Notices.  All demands, specifications and notices under this Annex
will be made pursuant to the Notices Section of this Agreement, unless otherwise
specified here:

 


Party A:
WELLS FARGO BANK, NATIONAL ASSOCIATION
301 S. College St. 7th Floor
Coll Mgmt – MAC-D1053-070
Charlotte, NC 28202
Attention: Collateral Management
Fax:      (704) 410-8515
Phone:  (704) 410-8888
Email: collateral.mgmt@wellsfargo.com

 


Party B:
As per the ISDA Schedule
One Verizon Way
VC53S-441
Basking Ridge, New Jersey 07920
Attention:  Vice President and Treasurer
Fax:  908-630-2613

 
(k)          Addresses for Transfers.
 
Party A:  To be provided by Party A under separate cover.
Party B:  To be provided by Party B under separate cover.
17

--------------------------------------------------------------------------------

(l)          Other Provisions.
 


(i)
Collateral Account.  In the event that the Threshold applicable to Party A has
been reduced to zero, Party A shall open and maintain a segregated account with
the Custodian, titled as an account of Party A as depositor and entitlement
holder (such segregated account the “Collateral Account”).  The Collateral
Account shall be subject to a tri-party account control agreement to be entered
into among Party A, Party B, and the Custodian (the “Control Agreement”). The
Control Agreement shall provide, among other customary matters, that (x) Party A
shall be entitled to originate entitlement orders and instructions, and receive
interest and distributions, with respect to the Collateral Account so long as
Party B has not delivered a notice to the Custodian and Party A to the effect
that Party B shall have exclusive control over the Collateral Account, (y)
following delivery of such notice of exclusive control the Custodian shall
comply with instructions and entitlement orders originated by Party B without
further consent by Party A, and (z) the Control Agreement shall terminate on the
fifth business day following delivery of a notice from Party A to the Custodian
and Party B that Party A has designated an Early Termination Date in respect of
all Transactions for the reason that Party B is the Defaulting Party or the sole
Affected Party with respect to a Termination Event, unless such notice is
contested by Party B within such period of five business days. Party B agrees
that it shall not assert exclusive control over, or originate entitlement orders
or instructions for the disposition of funds with respect to, the Collateral
Account unless the conditions for the exercise of its rights and remedies
pursuant to Paragraph 8(a) are met and such assertion of exclusive control or
origination of instructions or entitlement orders is for the purpose of
exercising such rights and remedies.


Upon the written request of either Party A or Party B at any time after the
execution of this Credit Support Annex, Party A and Party B shall use their
reasonable best efforts to negotiate and enter into a Control Agreement with the
Custodian that satisfies the criteria described in this Paragraph 13(l)(i) and
otherwise is reasonably acceptable to Party A and Party B.

 


(ii)
Modification to Paragraph 6(d)(i) – Distributions:  Paragraph 6(d)(i) shall be
amended so that the phrase “or is deemed to receive” is hereby deleted.

 


(iii)
Modification to Paragraph 7 – Events of Default:  Clause (i) of Paragraph 7 will
not apply to Party A as Pledgor and will apply to Party B as Secured Party
solely in respect of Party B’s obligations under Paragraphs 3(b), 6(d) and 8(d)
of the Credit Support Annex.




(v)
Calculations.  Paragraph 4(c) shall be amended by inserting the words “, Fitch
Credit Support Amount and S&P Credit Support Amount” after the world “Value”.




(vi)
Additions to Paragraph 12 – Additional Definitions:  Terms used herein and not
defined herein shall have the meanings ascribed to such terms in the Schedule. 
The following definitions of, “Ratings Criteria”, “Ratings Collateral Trigger”,
“Treasury Securities”, and “Volatility Buffer” shall be added to Paragraph 12 of
this Annex:


“Ratings Criteria” means, the criteria used by S&P (“S&P Criteria”) and the
criteria used by Fitch as set out in the report by Fitch dated 18 April 2019 and
entitled Structured Finance and Covered Bonds Counterparty Rating Criteria:
Derivative Addendum (“Fitch Criteria”) for the purposes of determining the
amount of Eligible Credit Support the Counterparty is required to transfer
hereunder following a Ratings Collateral Trigger.   Where the Counterparty is
required to post collateral in accordance with more than one Ratings Criteria,
the Counterparty will be required to post collateral in accordance with such
Ratings Criteria which produces the highest Delivery Amount and the lowest
Return Amount.



Fitch Criteria
18

--------------------------------------------------------------------------------

“Fitch Credit Support Amount” shall mean, for any Valuation Date:
 


(a)
if the Fitch Threshold for such Valuation Date is zero, an amount in U.S.
dollars equal to:

 


(i)
if the Pledgor has a Fitch Short-term Rating of "F2" or better or a Fitch
Long-term Rating of "A-" or better, the greater of (A) the sum of the following
for each Transaction hereunder: (1) the Secured Party's Exposure plus (2) the
product of (w) 100%, multiplied by (x) the Fitch Volatility Cushion, multiplied
by (y) 60%, multiplied by (z) the Notional Amount and (B) zero; or

 


(ii)
otherwise, the greater of (A) the sum of the following for each Transaction
hereunder: (1) the Secured Party's Exposure plus (2) the product of (w) 100%,
multiplied by (x) the Fitch Volatility Cushion, multiplied by (y) the Notional
Amount and (B) zero;

 
(b)                  if the Fitch Threshold for such Valuation Date is infinity,
zero.
 
"Fitch Volatility Cushion" means the percentage set forth in the following table
with respect to any Transaction:
 

   
Weighted Average Life of Hedge in Years(1)
Note Rating
 
< 1
 
1 - 3
 
3 - 5
 
5 – 7
AA-sf or Better
 
0.75%
 
2.25%
 
3.50%
 
4.50%
Below AA-sf
 
0.50%
 
1.50%
 
2.50%
 
3.00%

____________


(1)
Calculated assuming zero defaults and using a zero prepayment assumption.

S&P Criteria


“S&P Credit Support Amount” shall mean:  (A) if the S&P Threshold for Party A
for such Valuation Date is zero and (i) an Initial S&P Rating Event or a
Subsequent S&P Rating Event has occurred and is continuing and (ii) either such
Initial S&P Rating Event or such Subsequent S&P Rating Event was continuing when
this Credit Support Annex was executed or 10 or more Business Days have elapsed
since the S&P Threshold was infinity, an amount equal to the greater of (i) zero
and (ii) the aggregate of each applicable Volatility Buffer plus the Secured
Party's Exposure (if it is a positive number) minus the Pledgor’s Exposure (if
it is a positive number); or (B) if the S&P Threshold for Party A is infinity,
zero.


“Ratings Collateral Trigger” means the occurrence with respect to the
Counterparty of an Initial S&P Ratings Event or a Subsequent S&P Ratings Event.


“Treasury Securities” means U.S. Dollar-denominated senior debt securities of
the United States of America issued by the U.S. Treasury Department and backed
by the full faith and credit of the United States of America.


“Volatility Buffer” means, (i) if S&P Strong Collateral Framework or S&P
Adequate Collateral Framework applies, the sum of the amounts calculated in
respect of each Transaction under the Agreement, equal to the product of (i) the
relevant percentage specified in the table below corresponding to the swap tenor
by reference to the weighted average life (in years) of each Transaction
calculated assuming a prepayment speed of 0.0% or such other stressed low
prepayment rate as indicated in the relevant S&P Criteria for the hedged asset
or liability and (ii) the Transaction Notional Amount for the Calculation Period
which includes such Valuation Date and (ii) if S&P Moderate Collateral Framework
applies, zero.
19

--------------------------------------------------------------------------------



 
Remaining weighted-average life of swap*
Volatility Buffer in respect of the Notional Amount if:
S&P Strong Collateral Framework applies
S&P Adequate Collateral Framework applies
interest rate swap:  fixed-floating
interest rate swap:  fixed-floating
     
[0;1]
2.0
1.0
(1;2]
4.0
2.0
(2;3]
6.0
2.5
(3;5]
8.5
3.5
(5;7]
10.0
4.0
(7;10]
12.0
5.0
(10;15]
14.0
6.0
(15;20]
14.5
6.5
Greater than 20
15.0
7.0



* The symbol “(“ denotes exclusion of the first data point in the range, and the
symbol “]” denotes the inclusion of the last data point in the range.




 (vi)
Notwithstanding any other provision in this Agreement to the contrary, no full
or partial failure to exercise and no delay in exercising, on the part of the
Counterparty or the Trust, any right, remedy, power or privilege permitted
hereunder shall operate in any way as a waiver thereof by such party, including
without limitation any failure to exercise or any delay in exercising to any or
to the full extent of such party’s rights with respect to transfer timing
pursuant to Paragraph 4(b), regardless of the frequency of such failure or
delay.




(vii)
In all cases, in order to facilitate calculation of the Delivery Amount and the
Return Amount for a particular Valuation Date in accordance with Paragraph 3 of
this Annex:



Eligible Collateral;


Exposure; and


Posted Collateral


shall each be expressed in US Dollars.  If any of these items are expressed in a
currency other than US Dollars, then they shall be converted into US Dollar
amounts at the spot exchange rate determined by the Valuation Agent on that
Valuation Date.



(m)
Agreement as to Single Secured Party and Pledgor.  The Counterparty and the
Trust agree that, notwithstanding anything to the contrary in the recital to
this Annex, Paragraph 1(b) or Paragraph 2 or the definitions of Paragraph 12,
(a) the term “Secured Party” as used in this Annex shall mean only the Trust,
(b) the term “Pledgor” as used in this Annex shall mean only the Counterparty,
and (c) only the Counterparty makes the pledge and grant in Paragraph 2, the
acknowledgement in the final sentence of Paragraph 8(a) and the representations
in Paragraph 9.



(n)
Covenants of the Pledgor.  So long as the Agreement is in effect, the
Counterparty covenants that it will keep the Posted Collateral free from all
security interests or other encumbrances created by the Counterparty, except the
security interest created hereunder, any security interests or other
encumbrances created by the Trust and any security interests in favor of
Custodian or the relevant clearing system; and

20

--------------------------------------------------------------------------------

subject to the foregoing it will not sell, transfer, assign, deliver or
otherwise dispose of, or grant any option with respect to any Posted Collateral
or any interest therein, or create, incur or permit to exist any pledge, lien,
mortgage, hypothecation, security interest, charge, option or any other
encumbrance with respect to any Posted Collateral or any interest therein,
without the prior written consent of the Trust.



(o)
Costs of Transfer and Collateral Account.  Notwithstanding Paragraph 10, (i)
Party A will be responsible for, and will reimburse Party B for all transfer
taxes and other costs involved in the transfer of Eligible Credit Support either
from the Pledgor to the Secured Party or from the Secured Party to the Pledgor
hereunder and (ii) for all costs associated with the establishment and
maintenance of the Collateral Account.



(p)
Cumulative Rights.  The rights, powers and remedies of the Secured Party under
this Annex shall be in addition to all rights, powers and remedies given to the
Secured Party by the Agreement or by virtue of any statute or rule of law, all
of which rights, powers and remedies shall be cumulative and may be exercised
successively or concurrently without impairing the rights of the Secured Party
in the Posted Collateral created pursuant to this Annex.



(r)
Swap Transactions. References throughout this Annex to “Swap Transactions” are
deleted.



 
[Signature Page Follows]
 


 


 
21

--------------------------------------------------------------------------------



IN WITNESS WHEREOF the parties have executed this document on the respective
dates specified below with effect from the date specified on the first page of
this document.
 
WELLS FARGO BANK, NATIONAL ASSOCIATION
VERIZON OWNER TRUST 2019-C
By: Wilmington Trust, National Association,

not in its individual capacity but solely as Owner Trustee of Verizon Owner
Trust 2019-C
   
By:  /s/ Roger H. Heintzelman                          
Name: Roger H. Heintzelman
Title: Authorized Signatory
Date: September 27, 2019
By:  /s/ Drew Davis                                      

Name:  Drew Davis
Title: Vice President
Date: October 1, 2019






22

--------------------------------------------------------------------------------



Appendix A


S&P Eligible Credit Support and S&P Valuation Percentages




“Eligible Credit Support” means:




(a)
cash in the Base Currency or in an Eligible Currency (other than the Base
Currency); or





(b)
bonds denominated in the Base Currency or an Eligible Currency (other than the
Base Currency) that are either (i) coupon-bearing or (ii) zero-coupon bonds that
mature within one year) issued by the following sovereigns provided that the
applicable local currency sovereign ratings remain at least as high as 'A':
Australia; Austria; Belgium; Canada; Denmark; Finland; France; Germany; Hong
Kong; Japan; Netherlands; Norway; Singapore; South Korea; Sweden; Switzerland;
U.K.; and the U.S. (such bonds as permitted under (b) above being “S&P Eligible
Bonds”).





For purposes of the foregoing:


“Base Currency” means US Dollars (“USD”).


“Eligible Currency” means the Base Currency and each other currency specified
here: Sterling (“GBP”) and Euro (“EUR”).


S&P VALUATION PERCENTAGES


“S&P Valuation Percentages” mean:




(a)
with respect to a Valuation Date and cash:



Item
S&P Valuation Percentage
 
 
S&P Strong
Collateral
Framework
S&P Adequate
Collateral
Framework
S&P Moderate
Collateral
Framework
1. Cash in the Base Currency
100
100
100
2. Cash in EUR
80
92
92
3. Cash in GBP
80
92
92





(b)
with respect to a Valuation Date and S&P Eligible Bonds:



The following Valuation Percentages apply if the S&P Eligible Bonds are
denominated in USD. If the S&P Eligible Bonds are denominated in GBP or EUR each
percentage set out below shall be deemed to be equal to such percentage minus
20% (if the S&P Strong Collateral Framework applies) or 8% (if the S&P Adequate
Collateral Framework applies or the S&P Moderate Collateral Framework applies).




23

--------------------------------------------------------------------------------

Remaining term to maturity (years)*
S&P Eligible Bonds
(%)
Covered bonds which are (i) coupon bearing, (ii) eligible as level one high
quality liquid assets under the Counterparty’s national liquidity coverage ratio
regulation, (iii) rated at least as high as “AA-” by S&P and (iv) not issued by
the Counterparty or an Affiliate of the Counterparty
(%)
 
S&P Strong
Collateral
Framework
S&P Adequate Collateral Framework
S&P Moderate Collateral Framework
S&P Strong
Collateral
Framework
S&P Adequate Collateral Framework
S&P Moderate Collateral Framework
[0; 1]
92.0
95.0
99.5
88.0
92.5
99.0
(1; 3]
90.0
95.0
98.0
85.0
92.5
96.0
(3; 5]
88.0
93.0
98.0
82.0
89.5
96.0
(5; 7]
86.0
93.0
96.0
79.0
89.5
92.0
(7; 10]
82.0
92.0
96.0
73.0
88.0
92.0
(10; 15]
81.0
92.0
95.5
71.5
88.0
91.0
(15; 20]
80.0
91.0
95.0
70.0
86.5
90.0
>20
79.0
90.0
94.5
68.5
85.0
89.0



* The symbol “(“ denotes exclusion of the first data point in the range, and the
symbol “]” denotes the inclusion of the last data point in the range.

















24